Exhibit 10.1

OFFICE

SUBLEASE AGREEMENT

Knobbe, Martens, Olson & Bear, LLP,

a California limited liability partnership,

as Landlord,

and

ECC Capital Corporation,

a Maryland corporation,

as Tenant

2040 MAIN STREET

IRVINE, CALIFORNIA

 

2040 Main Street     Office Lease Agreement    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1    LEASE OF PREMISES AND LEASE TERM    3 1.1   
Premises    3 1.2    Term, Delivery and Commencement.    3 ARTICLE 2    RENTAL
AND OTHER PAYMENTS    4 2.1    Basic Rent    4 2.2    Additional Rent    4 2.3
   Delinquent Rental Payments    4 2.4    Independent Obligations    4 ARTICLE 3
   PROPERTY TAXES AND OPERATING EXPENSES    4 3.1    Payment of Excess Expenses
   4 3.2    Estimation of Tenant's Share of Excess Expenses    4 3.3    Payment
of Estimated Tenant's Share of Excess Expenses    5 3.4    Re-Estimation of
Excess Expenses    5 3.5    Confirmation of Tenant's Share of Excess Expenses   
5 3.6    Tenant's Inspection and Audit Rights    5 3.7    Personal Property
Taxes    5 3.8    Landlord's Right to Contest Property Taxes    5 3.9    Rent
Tax    6 ARTICLE 4    USE    6 4.1    Permitted Use    6 4.2    Acceptance of
Premises    6 4.3    Increased Insurance    6 4.4    Laws/Building Rules    6
4.5    Common Area    6 4.6    Signs    6 ARTICLE 5    HAZARDOUS MATERIALS    6
5.1    Compliance with Hazardous Materials Laws    6 5.2    Notice of Actions   
7 5.3    Disclosure and Warning Obligations    7 5.4    Indemnification    7
ARTICLE 6    SERVICES    7 6.1    Landlord's Obligations    7 6.2    Tenant's
Obligations    8 6.3    Other Provisions Relating to Services    8 6.4    Tenant
Devices    8 ARTICLE 7    MAINTENANCE AND REPAIR    8 7.1    Landlord's
Obligations    8 7.2    Tenant's Obligations    8 ARTICLE 8    CHANGES AND
ALTERATIONS    8 8.1    Landlord Approval    8 8.2    Tenant's Responsibility
for Cost and Insurance    9 8.3    Construction Obligations and Ownership    9
8.4    Liens    9 8.5    Indemnification    9 ARTICLE 9    RIGHTS RESERVED BY
LANDLORD    9 9.1    Landlord's Entry    9 9.2    Control of Property    9 9.3
   Right to Cure    10 9.4    Space Planning Substitution    10 ARTICLE 10   
INSURANCE    10 10.1    Tenant's Insurance    10 10.2    Landlord's Insurance   
10 10.3    Waivers and Releases of Claims and Subrogation.    11 10.4   
Tenant's Failure to Insure    11 10.5    No Limitation    11 10.6    Tenant's
Indemnification    11 ARTICLE 11    DAMAGE OR DESTRUCTION    11 11.1   
Tenantable Within 360 Days    11 11.2    Not Tenantable Within 360 Days    11

 

2040 Main Street   i   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

          Page 11.3    Building Substantially Damaged    11 11.4    Insufficient
Proceeds    12 11.5    Landlord's Repair; Rent Abatement    12 11.6    Rent
Apportionment Upon Termination    12 11.7    Exclusive Casualty Remedy   
ARTICLE 12    EMINENT DOMAIN    12 12.1    Termination of Lease    12 12.2   
Landlord's Repair Obligations    12 12.3    Tenant's Participation    12 12.4   
Exclusive Taking Remedy    12 ARTICLE 13    TRANSFERS    13 13.1    Restriction
on Transfers    13 13.2    Recapture Right    13 13.3    No Merger    13 13.4   
Costs    13 13.5    Transfers to Affiliates    13 ARTICLE 14    DEFAULTS;
REMEDIES    13 14.1    Events of Default    13 14.2    Remedies    14 14.3   
Costs    15 14.4    Waiver and Release by Tenant    15 14.5    Landlord's
Default    15 14.6    No Waiver    15 ARTICLE 15    CREDITORS; ESTOPPEL
CERTIFICATES    15 15.1    Subordination    15 15.2    Attornment    16 15.3   
Mortgagee Protection Clause    16 15.4    Estoppel Certificates.    16 ARTICLE
16    TERMINATION OF LEASE    16 16.1    Surrender of Premises    16 16.2   
Holding Over    17 ARTICLE 17    ADDITIONAL PROVISIONS    17 17.1    Security
Deposit    17 17.2    Parking    17 17.3    Building Name, Address and Depiction
   17 ARTICLE 18    MISCELLANEOUS PROVISIONS    17 18.1    Notices    17 18.2   
Transfer of Landlord's Interest    18 18.3    Successors    18 18.4    Captions
and Interpretation    18 18.5    Relationship of Parties    18 18.6    Entire
Agreement; Amendment    18 18.7    Severability    18 18.8    Landlord's Limited
Liability    18 18.9    Survival    18 18.10    Attorneys' Fees    18 18.11   
Brokers    18 18.12    Tenant's Waiver of Claim    18 18.13    Governing Law   
19 18.14    Time is of the Essence    19 18.15    Joint and Several Liability   
19 18.16    Tenant's Waiver of Landlord's Default    19 18.17    Tenant's
Organization Documents; Authority    19 18.18    Provisions are Covenants and
Conditions    19 18.19    Force Majeure    19 18.20    Management    19 18.21   
Financial Statements    19 18.22    Quiet Enjoyment    19 18.23    No Recording
   19 18.24    Nondisclosure of Lease Terms    19 18.25    Construction of Lease
and Terms    20

 

2040 Main Street   ii   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

           Page EXHIBITS

EXHIBIT “A”

  Definitions    1

EXHIBIT “B”

  Legal Description of the Land    1

EXHIBIT “C”

  Floor Plan    1

EXHIBIT “D”

  Commencement Date Memorandum    1

EXHIBIT “E”

  Building Rules    1

EXHIBIT “F”

  Description of Parking Facility    1

 

2040 Main Street   iii   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

OFFICE SUBLEASE AGREEMENT

This Office Sublease Agreement (this “Lease”) is made and entered into as of the
Effective Date by and between Knobbe, Martens, Olson & Bear, LLP, as sublessor
(“Landlord”), and ECC Capital Corporation, a Maryland corporation, as sublessee
(“Tenant”).

RECITALS

A. Pursuant to that certain Office Lease Agreement dated October 25, 2000, as
amended (the “Master Lease”), by and between 2040 Main, LLC, a Delaware limited
liability company, as lessor (“Master Lessor”), and Landlord as lessee, Master
Lessor has leased to Landlord certain premises (the “Master Premises”) in the
building commonly known as 2040 Main Street, Irvine, California (the
“Building”).

B. Landlord now desires to sublease to Tenant a portion of the Master Premises,
namely a portion of the 8th floor, and Sublessee desires to sublease and occupy
the same, on the terms and subject to the conditions set forth in this Lease.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, Landlord and Tenant hereby agree as follows:

DEFINITIONS

Capitalized terms used in this Lease and not otherwise defined have the meanings
ascribed to them on the attached EXHIBIT "A".

BASIC TERMS

The following Basic Terms are applied under and governed by the particular
section(s) in this Lease pertaining to the following information:

 

1.    Premises:    Suite 800, consisting of approximately 10,986 rentable square
feet located on the 8th floor of the Building. The Premises is depicted on
EXHIBIT “C”. The Building contains approximately 307,559 rentable square feet.
2.    Lease Term:    Eighteen (18) months 3.    Extension Option:    One (1)
option to extend the Term for an additional eighteen (18) months pursuant to the
terms set forth in Section 1.2.5 below. Such option shall be subordinate and
subject to Landlord’s right to use the Premises for its own operations. 4.   
Delivery Date:    Upon Substantial Completion of Tenant’s Improvements,
estimated to be June 30, 2007 5.    Basic Rent:   

 

Months   

Monthly Basic Rent per rentable square foot of the Premises

1-12    $2.80 ($30,760.08 total per month) 13-18    $2.90 ($31,859.40 total per
month)

 

6.    Initial Tenant's Share of Excess Expenses Percentage:    3.56% 7.   
Expense Stop:    $11.35 per rentable square foot; provided, that in the event
that Property Taxes for the Property are reduced after the Effective Date, the
expense stop may be reduced by Landlord in an amount equal to the tax savings
achieved divided by the number of rentable square feet in the Building. 8.   
Tenant’s Improvements:   

Landlord will make the following Tenant’s Improvements:

 

1. Install (i) nine to ten linear feet of building standard lower cabinets and
(ii) VCT tile in one exterior office in the Premises.

 

2. Install one demising wall.

 

3. Remove one wall between two exterior offices and install carpet (pulled from
another office) over concrete flooring exposed by the removed wall. Remove one
of two existing doors.

 

4. Provide an exit door into the corridor as may be required by applicable law.

 

2040 Main Street   1   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

      Tenant acknowledges that Landlord has, at Landlord’s sole expense, steam
cleaned the carpet and applied touch up paint in the Premises. No additional
Tenant Improvements shall be required under this Lease. 9.    Security Deposit:
   $35,045.34 10.    Rent Payment Address:    All payments hereunder shall be
made payable to 2040 MAIN, LLC at the address designated by Landlord or to such
other person or at such other place as Landlord may from time to time designate
in writing. 11.    First Right to Negotiate Lease:    Tenant shall have the
right to negotiate for the lease of additional space on the 8th floor that may
become available during the term of this Lease, pursuant to Section 1.2.7 below.
11    Property Manager:   

Transwestern Commercial Services

Attn: Lori Negrete, Sr. Property Manager

201 E. Sandpointe Avenue, Suite 470

Santa Ana, CA 92707

Telephone: (714) 540-5655

FAX: (714) 540-6957

12.    Address of Landlord for Notices:   

Knobbe, Martens, Olson & Bear, LLP

2040 Main Street, 14th Floor

Irvine, CA 92614

Attn: General Counsel

Telephone: (949) 760-0404

Facsimile: (949) 760-9502

   With a copy to:    Property Manager at the address set forth above. 13.   
Address of Tenant for Notices:   

Prior to Commencement Date to:

 

ECC Capital Corporation

1733 Alton Parkway

Irvine, CA 92606

Attn: Joseph W. McKnight

Telephone: (949) 955-8733

Facsimile: 866-405-6828

 

After Commencement Date to Premises.

   With a copy to:   

ORION Property Partners, Inc.

2211 Michelson Drive, Suite 520

Irvine, California 92614

Attn: Jay D. Carnahan

Telephone: 949 721 6981

Facsimile: 949 721 6989

14.    Broker(s):    Voit Commercial Brokerage (Landlord) and ORION Property
Partners, Inc. (Tenant) 15.    Parking and Parking Rates:    Forty-three (43)
unreserved stalls, of which up to five (5) will be reserved stalls. Landlord
will assign to Tenant one group of three reserved stalls on the roof, with the
three stalls being adjacent to each other.

 

a.    Reserved Parking Rates (per space): Months   

Monthly Rates

1-18   

$130.00

b.    Unreserved Parking Rates (per space): Months   

Monthly Rates

1-18   

$70.00

 

16.    Ground FloorConference Room:    Tenant will be provided limited access to
the ground floor conference room in the Building, if available, on a first come,
first served basis. There will be no charge for usage. 17.    Master Lessor
Consent:    Master Lessor's written consent to this Lease shall be a condition
precedent to the Commencement Date and the effectiveness of this Lease.

 

2040 Main Street   2   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

ARTICLE 1

LEASE OF PREMISES AND LEASE TERM

1.1 Premises. In consideration of the covenants and agreements set forth in this
Lease and other good and valuable consideration, Landlord leases the Premises to
Tenant and Tenant leases the Premises from Landlord, upon and subject to the
terms, covenants and conditions set forth in this Lease. This Lease and Tenant's
rights to the Premises also shall be subject to the terms and provisions of the
Master Lease. Landlord shall cause Stevenson Systems to measure the Premises
based upon modified BOMA Standards and such measurement shall be the
determination of the rentable square footage and usable square footage for
purposes of this Lease. The square footage so determined by Stevenson Systems
will be specified in the Commencement Date Memorandum. If, upon completion of
the space plans for the Premises, Landlord's architect or space planner
determines that the rentable square footage of the Premises differs from that
set forth in the Basic Terms, then Landlord shall notify Tenant and the Basic
Rent shall be promptly adjusted in proportion to the change in square footage.

1.2 Term, Delivery and Commencement.

1.2.1 Commencement and Expiration of Term. The Term of this Lease is the period
stated in the Basic Terms. The Term commences on the Commencement Date and
expires on the last day of the last calendar month of the Term.

1.2.2 Tender of Possession. Landlord will use commercially reasonable efforts to
tender possession of the Premises to Tenant on or before the Delivery Date,
subject to Force Majeure and Tenant Delay. If Landlord is unable to tender
possession of the Premises to Tenant on or before the Delivery Date for any
reason, this Lease remains in full force and effect and Landlord is not liable
to Tenant for any resulting loss or damage; provided, however, that unless the
delay is caused by Tenant Delay, Landlord will appropriately adjust the
Commencement Date.

1.2.3 Commencement Date Memorandum. Promptly after the Commencement Date,
Landlord will deliver to Tenant the Commencement Date Memorandum with all blanks
completed. Tenant will, within ten (10) days after receiving it, execute and
deliver to Landlord the Commencement Date Memorandum. Landlord's failure to
deliver to Tenant and/or Tenant's failure to execute and deliver to Landlord the
Commencement Date Memorandum does not affect any right or obligation of either
party under this Lease. If Tenant does not timely execute and deliver to
Landlord the Commencement Date Memorandum, Landlord and any prospective
purchaser or encumbrancer may conclusively rely on the information contained in
the unexecuted Commencement Date Memorandum which Landlord delivered to Tenant.

1.2.4 Early Occupancy. If Tenant so requests, Landlord will allow Tenant limited
access to the Premises prior to Substantial Completion to begin installing
equipment, fixtures, and cabling and/or to properly coordinate such work with
the construction of the Tenant's Improvements. Any such access will be subject
to Landlord's prior consent in each instance, which consent will not be
unreasonably withheld but may be conditioned on Tenant's work not interfering
with the construction of Tenant's Improvements. Any such use of the Premises is
also subject to, and Tenant must comply with and observe, all applicable Laws
and all other terms and conditions of this Lease, other than payment of Rent. In
no event may Tenant conduct business in the Premises during such early access
period.

1.2.5 Extension of Term. Subject to the terms and conditions hereof, and
provided that no Event of Default exists at the time of exercise and that
Landlord does not desire to use the Premises for its own operations, Tenant may
extend the Term of this Lease for one (1) period of eighteen (18) months. Tenant
must exercise such right of extension by delivering written notice of Tenant's
decision to exercise at least three (3), but not more than six (6) months prior
to the expiration of the Term. Such extension of the Term will be on the same
terms, covenants and conditions as in this Lease, other than Basic Rent. Basic
Rent for the extension period will be the fair market rental rate(s) for the
extension period (which may include escalations during such period), determined
in relation to comparable (in quality, location and size) space located in the
Building and/or in comparable buildings in the John Wayne Airport area of
Irvine, California ("Fair Market Basic Rent"). Landlord will determine such Fair
Market Basic Rent and deliver Landlord's determination to Tenant within one
month after Tenant delivers its notice of exercise. In no event will the Fair
Market Basic Rent for an extension of the Term be less than the Basic Rent
(exclusive of temporary abatements) payable by Tenant for the Lease Year
immediately prior to commencement of the applicable extension period. These
extension rights are personal to Tenant and may not be assigned or transferred
in any manner except in connection with an approved Transfer under Article 13.

1.2.6 Selection of Fair Market Basic Rent. If Tenant disputes Landlord's
determination of Fair Market Basic Rent for an extension of the Term, Tenant
will deliver notice of such dispute, together with Tenant's proposed Fair Market
Basic Rent, to Landlord within ten (10) Business Days of Tenant's receipt of
Landlord's determination. The parties will then attempt in good faith to agree
upon the Fair Market Basic Rent. If the parties fail to agree within 25 days,
then either party shall be entitled to give notice to the other electing to have
the Fair Market Basic Rent selected by an appraiser as provided in this section.
Upon delivery and receipt of such notice, the parties will within ten (10) days
thereafter mutually appoint an appraiser who will select (in the manner set
forth below) the Fair Market Basic Rent (the "Deciding Appraiser"). The Deciding
Appraiser must have at least five years of full-time commercial appraisal
experience with projects comparable to the Property and be a member of the
American Institute of Real Estate Appraisers or a similar appraisal association.
The Deciding Appraiser must not have any material financial or business interest
in common with either of the parties. If Landlord and Tenant are not able to
agree upon a Deciding Appraiser within such ten (10) days, each party will
within five (5) days thereafter separately select an appraiser meeting the
criteria set forth above, which two appraisers will, within seven (7) days of
their selection, mutually appoint a third appraiser meeting the criteria set
forth above (and who also does not have

 

2040 Main Street   3   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

any material financial or business interest in common with either of the two
selecting appraisers) to be the Deciding Appraiser. Within seven (7) days of the
appointment (by either method) of the Deciding Appraiser, Landlord and Tenant
will submit to the Deciding Appraiser their respective determinations of Fair
Market Basic Rent and any related information. Within twenty-one (21) days of
such appointment of the Deciding Appraiser, the Deciding Appraiser will review
each party's submittal (and such other information as the Deciding Appraiser
deems necessary) and will select, in total and without modification, the
submittal presented by either Landlord or Tenant as the Fair Market Basic Rent;
provided, however, that in no event will Fair Market Basic Rent for an extension
of the Term be less than the Basic Rent (exclusive of temporary abatements)
payable by Tenant immediately prior to commencement of the applicable extension
period. Subject to the previous sentence, if the Deciding Appraiser timely
receives one party's submittal, but not both, the Deciding Appraiser must
designate the submitted proposal as the Fair Market Basic Rent for the
applicable extension of the Term. Any determination of Fair Market Basic Rent
made by the Deciding Appraiser in violation of the provisions of this section
shall be beyond the scope of authority of the Deciding Appraiser and shall be
null and void. If the determination of Fair Market Basic Rent is made by a
Deciding Appraiser, Landlord and Tenant will each pay, directly to the Deciding
Appraiser, one-half ( 1/2) of all fees, costs and expenses of the Deciding
Appraiser. Landlord and Tenant will each separately pay all costs, fees and
expenses of their respective additional appraiser (if any) used to determine the
Deciding Appraiser.

1.2.7 First Right to Negotiate Lease. If, during the term of this Lease and any
extension thereof, any additional space on the 8th floor of the Building should
become available that Landlord does not require for its own business, then
Landlord shall notify Tenant of the availability of such space. For a period of
five days from the date of such notice, Tenant shall have the first right to
negotiate with Landlord for the sublease of such additional space. If no letter
of intent for the sublease of such additional space is signed by Tenant and
Landlord during such five-day period, then Landlord shall be entitled to
negotiate subleases with other parties with respect to such space.

ARTICLE 2

RENTAL AND OTHER PAYMENTS

2.1 Basic Rent. Tenant will pay Basic Rent in monthly installments to Landlord,
in advance, without offset or deduction., commencing on the Commencement Date
and continuing on the first day of each and every calendar month after the
Commencement Date during the Term. Tenant will make all Basic Rent payments to
the Rent Payment Address at the address specified in the Basic Terms or at such
other place or in such other manner as Landlord may from time to time designate
in writing. Tenant will make all Basic Rent payments without Landlord's previous
demand, invoice or notice for payment. Landlord and Tenant will prorate, on a
per diem basis, Basic Rent for any partial month within the Term. An amount
equal to one full month of Basic Rent at the initial rate specified in the Basic
Terms will be paid to Landlord by Tenant upon execution of this Lease by Tenant,
to be applied against the first installment of Basic Rent by Landlord when due.

2.2 Additional Rent. Article 3 of this Lease requires Tenant to pay certain
Additional Rent pursuant to estimates Landlord delivers to Tenant. Tenant will
make all payments of estimated Additional Rent in accordance with Sections 3.3
and 3.4 without deduction or offset and without Landlord's previous demand,
invoice or notice for payment. Tenant will pay all other Additional Rent
described in this Lease that is not estimated under Sections 3.3 and 3.4 within
ten (10) days after receiving Landlord's invoice for such Additional Rent.
Tenant will make all Additional Rent payments to the same location and, except
as described in the previous sentence, in the same manner as Tenant's Basic Rent
payments.

2.3 Delinquent Rental Payments. If Tenant does not pay any installment of Basic
Rent or any Additional Rent within three (3) days after the date the payment is
due, Tenant will pay Landlord a late payment charge equal to five percent
(5%) of the amount of the delinquent payment. Further, if Tenant does not pay
any installment of Basic Rent or any Additional Rent within thirty (30) days
after the date the payment is due, Tenant will pay Landlord interest on the
delinquent payment calculated at the Maximum Rate from the date when the payment
is due through the date the payment is made. The parties agree that such amounts
represent a fair and reasonable estimate of the damages Landlord will incur by
reason of such late payment. The parties agree that the charge specified as the
late payment charge represents a fair and reasonable estimate of the costs
Landlord will incur by reason of such late payment and acceptance of such late
charge does not constitute a waiver of Tenant's default or limit any other
remedy of Landlord. The late charge shall be deemed Rent and Landlord's right to
such compensation for the delinquency is in addition to all of Landlord's rights
and remedies under this Lease, at law or in equity.

2.4 Independent Obligations. Notwithstanding any contrary term or provision of
this Lease, Tenant's covenant and obligation to pay Rent is independent of any
of Landlord's covenants, obligations, warranties or representations in this
Lease. Tenant will pay Rent without any right of offset or deduction.

ARTICLE 3

PROPERTY TAXES AND OPERATING EXPENSES

3.1 Payment of Excess Expenses. Tenant will pay, as Additional Rent, and in the
manner this Article 3 describes, Tenant's Share of Excess Expenses due and
payable during any calendar year of the Term. Landlord will prorate Tenant's
Share of Excess Expenses due and payable during the calendar year in which the
Lease commences or terminates as of the Commencement Date or termination date,
as applicable, on a per diem basis based on the number of days of the Term
within such calendar year.

3.2 Estimation of Tenant's Share of Excess Expenses. Landlord will cause Master
Lessor to deliver to Tenant a written estimate of the following for each
calendar year of the Term: (a) Property Taxes, (b) Operating Expenses,
(c) Excess Expenses, (d) Tenant's Share of Excess Expenses and (e) the annual
and monthly Additional Rent attributable to Tenant's Share of Excess Expenses.

 

2040 Main Street   4   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

3.3 Payment of Estimated Tenant's Share of Excess Expenses. Tenant will pay the
amount Master Lessor estimates as Tenant's Share of Excess Expenses under
Section 3.2 for each calendar year of the Term in equal monthly installments, in
advance, commencing on the Commencement Date and thereafter on the first day of
each and every calendar month during the Term. If Master Lessor has not
delivered the estimates to Tenant by the first day of January of the applicable
calendar year, Tenant will continue paying Tenant's Share of Excess Expenses
based on Master Lessor’s estimates for the previous calendar year. When Tenant
receives Master Lessor’s estimates for the current calendar year, Tenant will
pay the estimated amount for such calendar year (less amounts Tenant paid to
Landlord in accordance with the immediately preceding sentence) in equal monthly
installments over the balance of such calendar year, with the number of
installments being equal to the number of full calendar months remaining in such
calendar year.

3.4 Re-Estimation of Excess Expenses. Master Lessor may re-estimate Excess
Expenses from time to time during the Term. In such event, Master Lessor will
re-estimate the monthly Additional Rent attributable to Tenant's Share of Excess
Expenses to an amount sufficient for Tenant to pay the re-estimated monthly
amount over the balance of the calendar year. Landlord will cause Master Lessor
to notify Tenant of the re-estimate and Tenant will pay the re-estimated amount
in the manner provided in the last sentence of Section 3.3.

3.5 Confirmation of Tenant's Share of Excess Expenses. After the end of each
calendar year within the Term, Master Lessor will determine the actual amount of
Excess Expenses and Tenant's Share of Excess Expenses for the expired calendar
year and Landlord will cause Master Lessor to deliver to Tenant a written
statement of such amounts. If Tenant paid less than the amount of Tenant's Share
of Excess Expenses specified in the statement, Tenant will pay the difference to
Landlord as Additional Rent in the manner described in Section 2.2. If Tenant
paid more than the amount of Tenant's Share of Excess Expenses specified in the
statement, Landlord will, at Landlord's option, either (a) refund the excess
amount to Tenant, or (b) credit the excess amount against Tenant's next due
monthly installment or installments of estimated Additional Rent. If Master
Lessor is delayed in delivering such statement to Tenant, such delay does not
constitute Landlord's waiver of Landlord's rights under this section.

3.6 Tenant's Inspection and Audit Rights. If Tenant disputes Master Lessor’s
determination of the actual amount of Excess Expenses or Tenant's Share of
Excess Expenses for any calendar year, and provided that (a) no Event of Default
exists under this Lease, and (b) Tenant delivers to Landlord written notice of
the dispute within thirty (30) days after Master Lessor’s delivery of the
statement of such amount under Section 3.5, then Tenant (but not any subtenant
or assignee) may within twelve (12) months after the end of such calendar year,
at its sole cost and expense, upon prior written notice and during regular
Business Hours at a time and place reasonably acceptable to Landlord in the City
(which may be the location where Master Lessor or Property Manager maintains the
applicable records), cause a certified public accountant reasonably acceptable
to Master Lessor who shall not be compensated on a contingent fee basis or a
qualified employee of Tenant to audit Master Lessor's records relating to the
disputed amounts. Tenant's objection to Master Lessor’s determination of Excess
Expenses or Tenant's Share of Excess Expenses is deemed withdrawn unless Tenant
completes and delivers the audit report to Landlord within sixty (60) days after
the date Tenant delivers its dispute notice to Landlord under this section. If
Tenant's audit report shows that the amount Landlord charged Tenant for Tenant's
Share of Excess Expenses was greater than the amount this Article 3 obligates
Tenant to pay, unless Landlord reasonably contests the audit, Landlord will
refund the excess amount to Tenant, together with interest on the excess amount
at the Maximum Rate (computed from the date Tenant delivers its dispute notice
to Landlord) within thirty (30) days after Landlord receives a copy of the audit
report. If the audit report shows that the amount Landlord charged Tenant for
Tenant's Share of Excess Expenses was less than the amount this Article 3
obligates Tenant to pay, Tenant will pay to Landlord, as Additional Rent, the
difference between the amount Tenant paid and the amount determined in the
audit, together with interest on the difference at the Maximum Rate (computed
from the date Tenant delivers its dispute notice to Landlord). Pending
resolution of any audit under this section, Tenant will continue to pay to
Landlord the estimated amounts of Tenant's Share of Excess Expenses in
accordance with Sections 3.3 and 3.4. Tenant must keep all information it
obtains in any audit strictly confidential and may only use such information for
the limited purpose this section describes and for Tenant's own account.

3.7 Personal Property Taxes. Tenant will pay, prior to delinquency, all taxes
charged against Tenant's trade fixtures and other personal property. Tenant will
use all reasonable efforts to have such trade fixtures and other personal
property taxed separately from the Property. If any of Tenant's trade fixtures
and other personal property are taxed with the Property, Tenant will pay the
taxes attributable to Tenant's trade fixtures and other personal property to
Landlord as Additional Rent.

3.8 Landlord's Right to Contest Property Taxes. Master Lessor may, but is not
obligated to, contest the amount or validity, in whole or in part, of any
Property Taxes. Master Lessor’s contest will be at Master Lessor’s sole cost and
expense except that if Property Taxes are reduced (or if a proposed increase is
avoided or reduced) because of Master Lessor’s contest, Master Lessor may
include in its computation of Property Taxes (a) all costs and expenses of any
tax consultant retained by Master Lessor in connection with contesting the
Property Taxes and (b) all other costs and expenses incurred by Master Lessor in
connection with contesting the Property Taxes, including without limitation
reasonable attorney's fees, up to the amount of any Property Tax reduction
Master Lessor realized from the contest or any Property Tax increase avoided or
reduced in connection with the contest, as the case may be. Tenant may not
contest Property Taxes.

 

2040 Main Street   5   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

3.9 Rent Tax. Tenant shall pay to Landlord all Rent Tax due in connection with
this Lease or the payment of Rent hereunder, which Rent Tax shall be paid by
Tenant to Landlord concurrently with each payment of Rent made by Tenant to
Landlord under this Lease.

ARTICLE 4

USE

4.1 Permitted Use. Tenant will occupy and operate the Premises at all times
during the Term and will not vacate the Premises prior to the expiration of the
Term without Landlord's prior written consent, which consent Landlord may grant
or withhold in its sole, absolute and arbitrary discretion. Tenant will not use
the Premises for any purpose other than general office purposes. Tenant will not
use the Project or knowingly permit the Premises to be used in violation of any
Laws or in any manner that would (a) violate any certificate of occupancy
affecting the Project; (b) make void or voidable any insurance now or after the
Effective Date in force with respect to the Project; (c) cause injury or damage
to the Property or to the person or property of any other tenant on the
Property; (d) cause substantial diminution in the value or usefulness of all or
any part of the Project (reasonable wear and tear excepted); or (e) constitute a
public or private nuisance or waste. Tenant will obtain and maintain, at
Tenant's sole cost and expense, all permits and approvals required under the
Laws for Tenant's use of the Premises. Subject to Force Majeure and to rules and
regulations Landlord may prescribe for security purposes, Tenant and its
employees will have access to the Premises at all times. Subject to Force
Majeure and to rules and regulations Landlord may prescribe for security
purposes, Tenant and its employees will have access to the Premises at all
times.

4.2 Acceptance of Premises. Tenant acknowledges that neither Landlord nor any
agent, contractor or employee of Landlord has made any representation or
warranty of any kind with respect to the Premises, the Building, the Property,
or the Project, specifically including, but not limited to, any representation
or warranty of suitability or fitness of the Premises, the Building, the
Property, or the Project for any particular purpose. Subject to the Warranty
Terms, Tenant's occupancy of the Premises conclusively establishes Tenant's
acceptance of the Premises, the Building and the Property in an "AS IS—WHERE IS"
condition, notwithstanding the Work Plan.

4.3 Increased Insurance. Tenant will not do on the Project or permit to be done
on the Premises and/or the Project anything that will (a) increase the premium
of any insurance policy Master Lessor and/or Landlord carries covering the
Premises or the Project; (b) cause a cancellation of or be in conflict with any
such insurance policy; (c) result in any insurance company's refusal to issue or
continue any such insurance in amounts satisfactory to Master Lessor and/or
Landlord; or (d) subject Master Lessor and/or Landlord to any liability or
responsibility for injury to any person or property by reason of Tenant's
operations in the Premises or use of the Project. Tenant will, at Tenant's sole
cost and expense, comply with all rules, orders, regulations and requirements of
insurers and of the American Insurance Association or any other organization
performing a similar function. Tenant will reimburse Landlord, as Additional
Rent, for any additional premium charges for such policy or policies resulting
from Tenant's failure to comply with the provisions of this section.

4.4 Laws/Building Rules. This Lease is subject and subordinate to all Laws. A
copy of the current Building Rules is attached to this Lease as EXHIBIT "E".
Master Lessor may amend the Building Rules from time to time in its sole,
absolute and arbitrary discretion.

4.5 Common Area. Landlord, on behalf of Master Lessor, grants Tenant the
non-exclusive right, together with all other occupants of the Building and their
agents, employees and invitees, to use the Common Area during the Term, subject
to all Laws. Master Lessor may, at its sole and exclusive discretion, make
changes to the Common Area.

4.6 Signs. Tenant will receive, at Tenant's sole cost and expense, (a) one
building standard tenant identification sign adjacent to the entry door of the
Premises and (b) one standard building directory listing. The signs will conform
to Master Lessor’s sign criteria. Tenant will not install or permit to be
installed in the Premises any other sign, decoration or advertising material of
any kind that is visible from the exterior of the Premises. Master Lessor’s may
immediately remove, at Tenant's sole cost and expense, any sign, decoration or
advertising material that violates this section.

ARTICLE 5

HAZARDOUS MATERIALS

5.1 Compliance with Hazardous Materials Laws. Tenant will not cause any
Hazardous Materials to be brought upon, kept or used on the Project in a manner
or for a purpose prohibited by or that could result in liability to Tenant,
Landlord or Master Lessor under any Hazardous Materials Law, except for office
cleaning or other supplies customarily used in office buildings so long as such
usage is in strict accordance with prudent industry practices and Hazardous
Materials Laws. Tenant, at its sole cost and expense, will comply with all
Hazardous Materials Laws. On or before the expiration or earlier termination of
this Lease, Tenant, at its sole cost and expense, will completely remove from
the Project (regardless whether any Hazardous Materials Law requires removal),
in compliance with all Hazardous Materials Laws, all Hazardous Materials Tenant
causes to be present in, on, under or about the Project. Tenant will not take
any remedial action in response to the presence of any Hazardous Materials in
on, under or about the Project, nor enter into any settlement agreement, consent
decree or other compromise with respect to any Claims relating to or in any way
connected with Hazardous Materials in, on, under or about the Project, without
first notifying Landlord of Tenant's intention to do so and affording Landlord
reasonable opportunity to investigate, appear, intervene and otherwise assert
and protect Landlord's and Master Lessor’s interest in the Project.

 

2040 Main Street   6   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

5.2 Notice of Actions. Tenant will notify Landlord of any of the following
actions affecting Landlord, Master Lessor, Tenant or the Project that result
from or in any way relate to Tenant's use of the Project immediately after
receiving notice of the same: (a) any enforcement, clean-up, removal or other
governmental or regulatory action instituted, completed or threatened under any
Hazardous Materials Law; (b) any Claims made or threatened by any person
relating to damage, contribution, liability, cost recovery, compensation, loss
or injury resulting from or claimed to result from any Hazardous Material; and
(c) any reports, records, letters of inquiry and responses, manifests or other
documents made by any person, including Tenant, to or from any environmental
agency relating to any Hazardous Material, including any complaints, notices,
warnings or asserted violations. Tenant will also deliver to Landlord, as
promptly as possible and in any event within five (5) Business Days after Tenant
first receives or sends the same, copies of all Claims, reports, complaints,
notices, warnings or asserted violations relating in any way to the Premises or
Tenant's use of the Premises and/or Project. Upon Landlord's written request,
Tenant will promptly deliver to Landlord documentation acceptable to Landlord
reflecting the legal and proper handling, storage and disposal of all Hazardous
Materials kept at or removed or to be removed from the Premises and/or Project.
All such documentation will list Tenant or its agent as a responsible party and
will not attribute responsibility for any such Hazardous Materials to Master
Lessor, Landlord or Property Manager.

5.3 Disclosure and Warning Obligations. Tenant acknowledges and agrees that all
reporting and warning obligations required under Hazardous Materials Laws
resulting from or in any way relating to Tenant's use of the Premises or Project
are Tenant's sole responsibility, regardless whether the Hazardous Materials
Laws permit or require Landlord to report or warn, including without limitation
all notices or other requirements under California Health & Safety Code
Section 25249.5 et. seq. and California Code of Regulations 12000 et. seq.

5.4 Indemnification. Tenant releases and will Indemnify the Landlord Parties
from and against any and all Claims whatsoever arising or resulting, in whole or
in part, directly or indirectly, from the presence, treatment, storage,
transportation, disposal, release or management of Hazardous Materials in, on,
under, upon or from the Project (including water tables and atmosphere)
resulting from or in any way related to Tenant's use of the Premises or Project.
Tenant's obligations under this section include, without limitation and whether
foreseeable or unforeseeable, (a) the costs of any required or necessary repair,
compliance, investigations, clean-up, monitoring response, detoxification or
decontamination of the Project; (b) the costs of implementing any closure,
remediation or other required action in connection therewith as stated above;
(c) the value of any loss of use and any diminution in value of the Project and
adjacent and nearby properties, including groundwater; and (d) consultants'
fees, experts' fees and response costs. The obligations of Tenant under this
section survive the expiration or earlier termination of this Lease.

ARTICLE 6

SERVICES

6.1 Landlord's Obligations. Landlord will cause Master Lessor to provide the
following services, the costs of which are Operating Expenses:

6.1.1 Janitorial Service. Janitorial service in the Premises.

6.1.2 Electrical Energy. Electrical energy to the Premises for lighting and for
operating office machines for general office use. Electrical energy will be
sufficient for Tenant to operate personal computers and other equipment of
similar low electrical consumption, but will not be sufficient for lighting in
excess of two (2) watts per square foot installed or for electrical convenience
outlets in excess of five (5) watts per square foot installed. Tenant will not
use any equipment requiring electrical energy in excess of the above standards
without receiving Landlord's prior written consent, which consent Landlord will
not unreasonably withhold but may condition on Tenant paying all costs of
installing the equipment and facilities necessary to furnish such excess energy
and an amount equal to the average cost per unit of electricity for the Building
applied to the excess use as reasonably determined either by an engineer
selected by Landlord or by submeter installed at Tenant's expense. Landlord will
cause Master Lessor to replace all lighting bulbs, tubes, ballasts and starters
for standard office lighting fixtures within the Premises and excluding any
non-standard lighting, and the costs of such replacement will be included in
Operating Expenses.

6.1.3 Heating, Ventilation and Air Conditioning. During Business Hours, heating,
ventilation and air conditioning to the Premises sufficient to maintain, in
Landlord's reasonable judgment, comfortable temperatures in the Premises. During
other times, Landlord will cause Master Lessor to provide heat and air
conditioning upon Tenant's reasonable advance notice (not less than twenty four
(24) hours). Tenant will pay Landlord, as Additional Rent, for such extended
service on an hourly basis at the prevailing rates Landlord establishes for the
Building. If extended service is not a continuation of the service Landlord
furnished during Business Hours, Landlord may require Tenant to pay for a
minimum of four (4) hours of such service. Landlord will cause Master Lessor to
provide air conditioning to the Premises based on standard lighting and general
office use only.

6.1.4 Water. Hot and cold water from standard building outlets for lavatory,
restroom and drinking purposes.

6.1.5 Passenger Elevator Service. Elevator service to be used by Tenant in
common with other tenants. Master Lessor may restrict Tenant's use of elevators
for freight purposes to the freight elevator and to hours Master Lessor
reasonably determines. Master Lessor may limit the number of elevators in
operation at times other than Business Hours.

 

2040 Main Street   7   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

6.2 Tenant's Obligations. Tenant is solely responsible for paying directly to
the applicable utility companies, prior to delinquency, all separately metered
or separately charged utilities, if any, to the Premises or to Tenant. Such
separately metered or charged amounts are not Operating Expenses. Except as
provided in Section 6.1, Tenant will also obtain and pay for all other utilities
and services Tenant requires with respect to the Premises (including, but not
limited to, hook-up and connection charges).

6.3 Other Provisions Relating to Services. No interruption in, or temporary
stoppage of, any of the services this Article 6 describes is to be deemed an
eviction or disturbance of Tenant's use and possession of the Premises, nor does
any interruption or stoppage relieve Tenant from any obligation this Lease
describes, render Landlord liable for damages or entitle Tenant to any Rent
abatement. Landlord is not required to cause Master Lessor to provide any heat,
air conditioning, electricity or other service in excess of that permitted by
voluntary or involuntary governmental guidelines or other Laws. Master Lessor
has the exclusive right and discretion to select the provider of any utility or
service to the Property and to determine whether the Premises or any other
portion of the Property may or will be separately metered or separately
supplied. Master Lessor reserves the right, from time to time, to make
reasonable and non-discriminatory modifications to the above standards for
utilities and services.

6.4 Tenant Devices. Tenant will not, without Landlord's prior written consent,
use any apparatus or device in or about the Premises and/or Project that causes
substantial noise, odor, vibration or electrical or magnetic interference.
Tenant will not connect any apparatus or device to electrical current or water
except through the electrical and water outlets Landlord installs in the
Premises.

ARTICLE 7

MAINTENANCE AND REPAIR

7.1 Landlord's Obligations. Except as otherwise provided in this Lease, Landlord
will cause Master Lessor to repair and maintain the following in good order,
condition and repair: (a) the foundations, exterior walls and roof of the
Building; and (b) the electrical, mechanical, plumbing, heating and air
conditioning systems, facilities and components located in the Building and used
in common by all tenants of the Building. Landlord will also cause Master Lessor
to maintain and repair the Common Area and the windows, doors, plate glass and
exterior surfaces of walls that are adjacent to Common Area. Master Lessor’s
repair and maintenance costs under this Section 7.1 are Operating Expenses.
Neither Basic Rent nor Additional Rent will be reduced, nor will Master Lessor
or Landlord be liable, for loss or injury to or interference with Tenant's
property, profits or business arising from or in connection with Master Lessor’s
actions or Landlord's performance of its obligations.

7.2 Tenant's Obligations

7.2.1 Maintenance of Premises. Except as otherwise specifically provided in this
Lease, Landlord is not required to furnish any services or facilities, or to
make any repairs or Alterations, in, about or to the Premises or the Project
Tenant will keep the Premises in a neat and sanitary condition and will not
commit any nuisance or waste in, on or about the Premises or the Property.
Landlord and/or Master Lessor may (without limiting any other right or remedy of
Landlord or Master Lessor) assert against Tenant any Landlord Unreleased
Casualty Claim and/or require Tenant to pay as Additional Rent all costs and
expenses of Landlord and Master Lessor in connection therewith. Tenant will
maintain the Premises in a first-class and fully operative condition. Tenant's
repairs will be at least equal in quality and workmanship to the original work
and Tenant will make the repairs in accordance with all Laws.

7.2.2 Alterations Required by Laws. If any governmental authority requires any
Alteration to the Building or the Premises as a result of Tenant's particular
use of the Premises or as a result of any Alteration to the Premises made by or
on behalf of Tenant or if Tenant's particular use of the Premises subjects
Master Lessor, Landlord or the Property to any obligation under any Laws, Tenant
will pay the cost of all such Alterations or the cost of compliance, as the case
may be. If any such Alterations are Structural Alterations, Landlord will cause
Master Lessor to make the Structural Alterations, provided that Master Lessor
may first require Tenant to deposit with Master Lessor an amount sufficient to
pay the cost of the Structural Alterations (including, without limitation,
reasonable overhead and administrative costs). If such Alterations are not
Structural Alterations, Tenant will make such Alterations at Tenant's sole cost
and expense in accordance with Article 8.

ARTICLE 8

CHANGES AND ALTERATIONS

8.1 Landlord Approval. Tenant will not make any Structural Alterations. Tenant
will not make any other Alterations without Landlord's prior written consent,
which consent Landlord may grant, withhold or condition in its sole, absolute
and arbitrary discretion. Along with any request for Landlord's consent, Tenant
will deliver to Landlord plans and specifications for the Alterations and names
and addresses of all prospective contractors for the Alterations. If Landlord
approves the proposed Alterations, Tenant will, before commencing the
Alterations or delivering (or accepting delivery of) any materials to be used in
connection with the Alterations, deliver to Landlord copies of all contracts,
certificates of insurance and certified copies of all endorsements for the
insurance required by Section 8.2, copies of any contractor safety programs,
copies of all necessary permits and licenses and such other information relating
to the Alterations as Landlord reasonably requests. Tenant will not commence the
Alterations before Landlord has, in Landlord's sole, absolute and arbitrary
discretion, provided Landlord's written approval of the foregoing deliveries.
Tenant will construct all approved Alterations or cause all approved Alterations
to be constructed (a) promptly by a contractor Landlord approves in writing in
Landlord's reasonable discretion, (b) in a good and workmanlike manner, (c) in
compliance with all Laws, (d) in accordance with all orders, rules and
regulations of the Board of Fire Underwriters having jurisdiction over the
Premises and any other body exercising similar functions, (e) during times
reasonably determined by Landlord to minimize

 

2040 Main Street   8   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

interference with other tenant's use and enjoyment of the Property, and (f) in
full compliance with all of Master Lessor’s rules and regulations applicable to
third party contractors, subcontractors and suppliers performing work at the
Property, and (g) if Landlord elects, under Landlord's supervision and during
hours reasonably determined by Landlord.

8.2 Tenant's Responsibility for Cost and Insurance. Tenant will pay the cost and
expense of all Alterations, including, without limitation, a reasonable charge
for Landlord's review, inspection and engineering time and a reasonable charge
for Property Manager's review and coordination of such Alterations, and for any
painting, restoring or repairing of the Premises or the Building the Alterations
occasion. Prior to commencing the Alterations, Tenant will deliver the following
to Landlord in form and amount reasonably satisfactory to Landlord:
(a) demolition (if applicable) and payment and performance bonds, (b) builder's
"all risk" insurance in an amount at least equal to the replacement value of the
Alterations, and (c) evidence that Tenant and each of Tenant's contractors have
in force liability insurance insuring against construction related risks in at
least the form, amounts and coverages required of Tenant under Article 10. The
insurance policies described in clauses (b) and (c) of this section must name
Master Lessor, Landlord, Landlord's lender (if any) and Property Manager as
additional insureds.

8.3 Construction Obligations and Ownership. Landlord may inspect construction of
the Alterations. Immediately after completing the Alterations, Tenant will
furnish Landlord with contractor affidavits, full and final lien waivers and
receipted bills covering all labor and materials expended and used in connection
with the Alterations. Tenant will remove any Alterations Tenant constructs in
violation of this Article 8 within 10 days after Landlord's written request and
in any event prior to the expiration or earlier termination of this Lease. All
Alterations Tenant makes or installs (including all telephone, computer,
security and other wiring and cabling located within the walls of and outside
the Premises, but excluding Tenant's movable trade fixtures, furniture and
equipment) become the property of Master Lessor and a part of the Building
immediately upon installation and, unless Landlord requires Tenant to remove the
Alterations, Tenant will surrender the Alterations to Landlord upon the
expiration or earlier termination of this Lease at no cost to Landlord.

8.4 Liens. Tenant will keep the Property free from any mechanics',
materialmens', designers' or other liens arising out of any work performed,
materials furnished or obligations incurred by or for Tenant or any person or
entity claiming by, through or under Tenant. Tenant will notify Landlord in
writing thirty (30) days prior to commencing any Alterations in order to provide
Master Lessor and/or Landlord the opportunity to record and post notices of
non-responsibility or such other protective notices available to Master Lessor
and Landlord under the Laws. If any such liens are filed and Tenant, within
fifteen (15) days after such filing, does not release the same of record or
provide Master Lessor and Landlord with a bond or other security satisfactory to
Master Lessor and Landlord protecting Master Lessor, Landlord and the Property
against such liens, Landlord may, without waiving its rights and remedies based
upon such breach by Tenant and without releasing Tenant from any obligation
under this Lease, cause such liens to be released by any means Landlord deems
proper, including, but not limited to, paying the claim giving rise to the lien
or posting security to cause the discharge of the lien. In such event, Tenant
will reimburse Landlord, as Additional Rent, for all amounts Landlord pays
(including, without limitation, reasonable attorneys' fees and costs).

8.5 Indemnification. To the fullest extent allowable under the Laws, Tenant
releases and will Indemnify the Landlord Parties and the Project from and
against any Claims in any manner relating to or arising out of any Alterations
or any other work performed, materials furnished or obligations incurred by or
for Tenant or any person or entity claiming by, through or under Tenant.

ARTICLE 9

RIGHTS RESERVED BY LANDLORD

9.1 Master Lessor’s and Landlord's Entry. Master Lessor and Landlord and their
authorized representatives may at all reasonable times and upon reasonable
notice to Tenant enter the Premises to: (a) inspect the Premises; (b) show the
Premises to prospective purchasers, mortgagees; (c) post notices of
non-responsibility or other protective notices available under the Laws; or
(d) exercise and perform Master Lessor’s and/or Landlord's rights and
obligations under this Lease. Master Lessor and Landlord may, in the event of
any emergency, enter the Premises without notice to Tenant. Landlord's entry
into the Premises is not to be construed as a forcible or unlawful entry into,
or detainer of, the Premises or as an eviction of Tenant from all or any part of
the Premises. Tenant will also permit Master Lessor and/or Landlord (or its
designees), to erect, install, use, maintain, replace and repair pipes, cables,
conduits, plumbing and vents, and telephone, electric and other wires or other
items, in, to and through the Premises if Master Lessor or Landlord determines
that such activities are necessary or appropriate for properly operating and
maintaining the Building.

9.2 Control of Property. Master Lessor and Landlord reserve all rights
respecting the Property and Premises not specifically granted to Tenant under
this Lease, including, without limitation, the right to: (a) change the name or
street address of the Building; (b) designate and approve all types of signs,
window coverings, internal lighting and other aspects of the Premises and its
contents that may be visible from the exterior of the Premises; (c) grant any
party the exclusive right to conduct any business or render any service in the
Building, provided such exclusive right to conduct any business or render any
service in the Building does not prohibit Tenant from any permitted use for
which Tenant is then using the Premises; (d) prohibit Tenant from installing of
vending or dispensing machines of any kind in or about the Premises other than
those Tenant installs in the Premises solely for use by Tenant's employees;
(e) close the Building after Business Hours, except that Tenant and its
employees and invitees may access the Premises after Business Hours in
accordance with such rules and regulations as Master Lessor may prescribe from
time to time for security purposes; (f) install, operate and maintain security
systems that monitor, by closed circuit television or otherwise, all persons
entering or leaving the Building; (g) install and

 

2040 Main Street   9   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

maintain pipes, ducts, conduits, wires and structural elements in the Premises
that serve other parts or other tenants of the Building; and (h) retain and
receive master keys or pass keys to the Premises and all doors in the Premises.
Notwithstanding the foregoing, or the provision of any security-related services
by Master Lessor, neither Master Lessor nor Landlord is not responsible for the
security of persons or property on the Property or the Project and Master Lessor
and Landlord are not and will not be liable in any way whatsoever for any breach
of security not solely and directly caused by the willful misconduct of Master
Lessor or Landlord, or its agents or employees.

9.3 Right to Cure. If Tenant defaults in the performance of any obligation under
this Lease, Landlord may, but is not obligated to, and after reasonable notice
to Tenant except in the event of an emergency, perform any such obligation on
Tenant's part without waiving any rights based upon such default and without
releasing Tenant from any obligations hereunder. Tenant must pay to Landlord,
within ten (10) days after delivery by Landlord to Tenant of statements
therefor, sums equal to expenditures reasonably made and obligations incurred by
Landlord in connection with the remedying by Landlord of Tenant's defaults. Such
obligations survive the termination or expiration of this Lease.

ARTICLE 10

INSURANCE

10.1 Tenant's Insurance. Tenant will at all times during the Term and during any
early occupancy period, at Tenant's sole cost and expense, maintain the
insurance this Section 10.1 requires.

10.1.1 Liability Insurance. Tenant must maintain commercial general liability
insurance (providing coverage at least as broad as the current ISO form) with
respect to the Premises and Tenant's activities in the Premises and upon and
about the Property and/or Project, on an "occurrence" basis, with minimum limits
of two million dollars ($2,000,000) each occurrence and five million dollars
($5,000,000) general aggregate. Such insurance must include specific coverage
provisions or endorsements (a) for broad form contractual liability insurance
insuring Tenant's obligations under this Lease; (b) naming Master Lessor,
Landlord, Property Manager and Lienholder as additional insureds by an
"Additional Insured—Managers or Lessors of Premises" endorsement (or equivalent
coverage or endorsement); (c) waiving the insurer's subrogation rights against
all Landlord Parties; (d) providing Landlord with at least thirty (30) days
prior notice of modification, cancellation or expiration; (e) expressly stating
that Tenant's insurance will be provided on a primary basis and will not
contribute with any insurance Landlord maintains; and (f) providing that the
insurer has a duty to defend all insureds under the policy (including additional
insureds), and that defense costs are paid in addition to, and do not deplete,
the policy limits. If Tenant provides such liability insurance under a blanket
policy, the insurance must be made specifically applicable to the Premises and
this Lease on a "per location" basis.

10.1.2 Other Insurance. If insurance obligations generally required of tenants
in similar space in similar office buildings in the area in which the Premises
is located increase or otherwise change, Master Lessor, Landlord or Lienholder
may similarly change Tenant's insurance obligations under this Lease.

10.1.3 Miscellaneous Insurance Provisions. Tenant's liability insurance will be
written by companies rated at least "A/VII" by A.M. Best Insurance Service and
otherwise reasonably satisfactory to Landlord. Tenant will deliver a certified
copy of each policy, or other evidence of insurance satisfactory to Landlord,
(a) on or before the Commencement Date (and prior to any earlier occupancy by
Tenant), (b) not later than thirty (30) days prior to the expiration of any
current policy or certificate, and (c) at such other times as Landlord may
reasonably request. If Landlord allows Tenant to provide evidence of insurance
by certificate, Tenant will deliver an ACORD Form 27 (or equivalent) certificate
and will attach or cause to be attached to the certificate copies of the
endorsements this Section 10.1 requires (including specifically, but without
limitation, the "additional insured" endorsement).

10.1.4 Property Insurance. Tenant is not required by this Lease to maintain
property insurance. Accordingly, Tenant's trade fixtures, other personal
property and all other property in Tenant's care, custody or control, are
located at the Project at Tenant's sole risk, and neither Master Lessor or
Landlord is liable for any Casualty to such property or for any other damage,
theft, misappropriation or loss of such property, excepting only any damage to
Tenant's trade fixtures or other personal property which is caused by the gross
negligence or willful misconduct of Landlord. Tenant is solely responsible for
providing such insurance as Tenant may desire for the protection of Tenant, its
employees and invitees against any injury, loss, or damage to persons or
property occurring in the Premises or at the Project, including, without
limitation, any loss of business or profits from any Casualty or other
occurrence at the Project.

10.2 Landlord's Insurance. Landlord will at all times during the Term maintain
the insurance this Section 10.2 requires.

10.2.1 Property Insurance. Landlord will cause Master Lessor to maintain
insurance on the Project providing coverage comparable to that provided by a
standard ISO special causes of loss form property insurance policy in an amount
not less than the full replacement cost of the Building (less foundation,
grading and excavation costs). Master Lessor may, at its option, obtain such
additional coverages or endorsements as Master Lessor deems appropriate or
necessary, including, without limitation, insurance covering foundation,
grading, excavation and debris removal costs; business income and rent loss
insurance, boiler and machinery insurance, ordinance or laws coverage,
earthquake insurance, flood insurance, terrorism and other coverages. Master
Lessor may maintain such insurance in whole or in part under blanket policies.
Such insurance will not cover or be applicable to any trade fixtures or other
personal property owned by or in the care, custody or control of Tenant.

 

2040 Main Street   10   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

10.2.2 Liability Insurance. Landlord will cause Master Lessor to maintain
commercial general liability insurance for bodily injury, personal injury, and
property damage occurring at the Property in such amounts as Master Lessor deems
necessary or appropriate. Such liability insurance will protect only Master
Lessor and, at Master Lessor’s option, Master Lessor 's lender and some or all
of the Landlord Parties, and does not protect Tenant or replace or supplement
the liability insurance this Lease obligates Tenant to carry.

10.3 Waivers and Releases of Claims and Subrogation.

10.3.1 Tenant's Waiver and Release. To the fullest extent allowable under the
Laws, and except for any damage to Tenant's trade fixtures or other personal
property which is caused by the gross negligence or willful misconduct of Master
Lessor or Landlord, Tenant, on behalf of Tenant and its insurers, waives,
releases and discharges the Landlord Parties from all Claims arising out of
damage to or destruction of the Premises, the Property, the Project or Tenant's
trade fixtures or other personal property located at the Project, and any loss
of use or business interruption, caused by any Casualty, regardless whether any
such Claim results from the negligence or fault of any Landlord Party, and
Tenant will look only to Tenant's insurance coverage (regardless whether Tenant
maintains any such coverage) in the event of any such Claim. Any property
insurance which Tenant maintains must permit or include a waiver of subrogation
in favor of Landlord.

10.3.2 Landlord's Waiver and Release. To the fullest extent allowable under the
Laws, and except for any Landlord Unreleased Casualty Claims, Landlord, on
behalf of Landlord and its insurers, waives, releases and discharges Tenant from
all Claims for damage to or destruction of the Premises, or Landlord's trade
fixtures or other personal property located at the Premises, and any loss of use
or business interruption, caused by an Casualty, regardless whether any such
Claim results from the negligence or fault of Tenant, and Landlord will look
only to Landlord's insurance coverage (regardless whether Landlord maintains any
such coverage) in the event of any such Claim. Landlord's policy or policies of
property insurance will permit or include a waiver of subrogation in favor of
Tenant.

10.4 Tenant's Failure to Insure. If Tenant fails to provide Landlord with
evidence of liability insurance as required under Section 10.1, after five
(5) days written notice from Landlord, Landlord may assume that Tenant is not
maintaining the insurance Section 10.1 requires Tenant to maintain and Landlord
may, but is not obligated to, obtain such insurance for Master Lessor’s and
Landlord's benefit, without demand upon Tenant or any notice or cure right for
Tenant (under Article 14 or otherwise) and without waiving or releasing Tenant
from any obligation contained in this Lease. Tenant will pay to Landlord, as
Additional Rent, all costs and expenses Landlord reasonably incurs in obtaining
such insurance. Landlord's exercise of any rights under this Section does not
relieve Tenant from any default under this Lease.

10.5 No Limitation. Landlord's establishment of minimum liability insurance
requirements for Tenant in this Lease is not a representation by Landlord that
such limits are sufficient and does not limit Tenant's liability under this
Lease in any manner.

10.6 Tenant's Indemnification. Except for the Claims waived by Landlord in
Section 10.3.2, in addition to Tenant's other indemnification obligations in
this Lease, Tenant releases and will Indemnify the Landlord Parties from and
against all Claims arising from (a) any breach or default by Tenant in the
performance of any of Tenant's covenants or agreements in this Lease, (b) any
act, omission, negligence or misconduct of Tenant, (c) any accident, injury,
occurrence or damage in, about or to the Premises and (d) to the extent caused
in whole or in part by Tenant, any accident, injury, occurrence or damage in,
about or to the Project.

ARTICLE 11

DAMAGE OR DESTRUCTION

11.1 Tenantable Within 270 Days. Except as provided in Section 11.3, if any
Casualty renders the whole or any material part of the Premises untenantable and
Master Lessor determines (in its reasonable discretion) that Master Lessor can
make the Premises tenantable within two hundred seventy (270) days after the
date of the Casualty, then Landlord will notify Tenant that Master Lessor will
repair and restore the Building and the Premises to as near their condition
prior to the Casualty as is reasonably possible within the two hundred seventy
(270) day period (subject to Force Majeure). Master Lessor will provide the
notice within sixty (60) days after the date of the Casualty.

11.2 Not Tenantable Within 270 Days. If any Casualty renders the whole or any
material part of the Premises untenantable and Master Lessor determines (in its
reasonable discretion) that Master Lessor cannot make the Premises tenantable
within two hundred seventy (270) days after the date of the casualty, then
Landlord will so notify Tenant within sixty (60) days after the date of the
Casualty and may, in such notice, terminate this Lease effective on the date
sixty (60) days after the date of Landlord's notice. If Landlord does not
terminate this Lease as provided in this section and provided the Casualty was
not caused by the gross negligence, willful misconduct or intentional misconduct
of Tenant, Tenant may terminate this Lease by notifying Landlord within sixty
(60) days after the date of Landlord's notice, which termination will be
effective thirty (30) days after the date of Tenant's notice.

11.3 Building Substantially Damaged. If the Building is damaged or destroyed by
any Casualty (regardless whether the Premises is affected) and either (a) less
than fifteen (15) months remain in the Term, or (b) the damage reduces the value
of the improvements on the Project by more than fifty percent (50%) (as Master
Lessor reasonably determines value before and after the Casualty), then
regardless whether Master Lessor determines (in its reasonable discretion) that
Master Lessor can make the Building tenantable within two hundred seventy
(270) days after the date of the Casualty, Landlord may, at Landlord's option,
by notifying Tenant within sixty (60) days after the Casualty, terminate this
Lease effective sixty (60) days after the date of Landlord's termination notice.

 

2040 Main Street   11   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

11.4 Insufficient Proceeds. Notwithstanding any contrary language in this
Article 11, if Master Lessor does not receive sufficient insurance proceeds
(excluding the amount of any policy deductible) to repair all damage to the
Premises or the improvements on the Project caused by any Casualty, or if Master
Lessor’s lender does not allow Master Lessor to use sufficient proceeds to
repair all such damage, then Landlord may, at Landlord's option, by notifying
Tenant within sixty (60) days after the Casualty, terminate this Lease effective
on the date thirty (30) days after Landlord's notice.

11.5 Landlord's Repair; Rent Abatement. If this Lease is not terminated under
Sections 11.1 through 11.4 following any Casualty, then Landlord will cause
Master Lessor to repair and restore the Premises and the Building to as near
their condition prior to the Casualty as is reasonably possible with all
commercially reasonable diligence and speed (subject to Force Majeure) and Basic
Rent and Tenant's Share of Excess Expenses for the period during which the
Premises are untenantable will abate pro rata (based upon the rentable area of
the untenantable portion of the Premises as compared with the rentable area of
the entire Premises). In no event is Landlord obligated to repair or restore any
Alterations or Tenant's Improvements that are not covered by Master Lessor’s
insurance, any special equipment or improvements installed by Tenant, any
personal property, or any other property of Tenant. Landlord will, if necessary,
equitably adjust Tenant's Share of Excess Expenses Percentage to account for any
reduction in the rentable area of the Premises or Building resulting from a
Casualty.

11.6 Rent Apportionment Upon Termination. If either Landlord or Tenant
terminates this Lease under this Article 11, Landlord will apportion Basic Rent
and Tenant's Share of Excess Expenses on a per diem basis and Tenant will pay
the Basic Rent and Tenant's Share of Excess Expenses to the date of the Casualty
if the event renders the Premises completely untenantable or if the event does
not render the Premises completely untenantable, the effective date of such
termination (provided that if a portion of the Premises is rendered
untenantable, but the remaining portion is tenantable, then, except as provided
in Section 11.5, Tenant's obligation to pay Basic Rent and Tenant's Share of
Excess Expenses abates pro rata (based upon the rentable area of the
untenantable portion of the Premises divided by the rentable area of the entire
Premises) from the date of the Casualty and Tenant will pay the unabated portion
of the Rent to the date of such termination on the portion terminated).

ARTICLE 12

EMINENT DOMAIN

12.1 Termination of Lease. If the Condemning Authority desires to effect a
Taking of all or any material part of the Property, Landlord will notify Tenant
and Landlord and Tenant will reasonably determine whether the taking will render
the Premises unsuitable for Tenant's intended purposes. If Landlord and Tenant
conclude that the Taking will render the Premises unsuitable for Tenant's
intended purposes, Landlord and Tenant will document such determination and this
Lease will terminate as of the date the Condemning Authority takes possession of
the portion of the Property taken. Tenant will pay Rent to the date of
termination. If a Condemning Authority takes all or any material part of the
improvements on the Project or if a Taking reduces the value of the Property by
fifty percent (50%) or more (as reasonably determined by Landlord), regardless
of whether the Premises is affected, then Landlord, at Landlord's option, by
notifying Tenant prior to the date the Condemning Authority takes possession of
the portion of the Project taken, may terminate this Lease effective on the date
the Condemning Authority takes possession of the portion of the Project taken.

12.2 Landlord's Repair Obligations. If this Lease does not terminate with
respect to the entire Premises under Section 12.1 and the Taking includes a
portion of the Premises, this Lease automatically terminates as to the portion
of the Premises taken as of the date the Condemning Authority takes possession
of the portion taken and Landlord will cause Master Lessor, at its sole cost and
expense, to restore the remaining portion of the Premises to a complete
architectural unit with all commercially reasonable diligence and speed and will
reduce the Basic Rent for the period after the date the Condemning Authority
takes possession of the portion of the Premises taken to a sum equal to the
product of the Basic Rent provided for in this Lease multiplied by a fraction,
the numerator of which is the rentable area of the Premises after the Taking and
after Master Lessor restores the Premises to a complete architectural unit, and
the denominator of which is the rentable area of the Premises prior to the
Taking. Landlord will also equitably adjust Tenant's Share of Excess Expenses
Percentage for the same period to account for the reduction in the rentable area
of the Premises or the Building resulting from the Taking. Tenant's obligation
to pay Basic Rent and Tenant's Share of Excess Expenses will abate on a
proportionate basis with respect to that portion of the Premises remaining after
the Taking that Tenant is unable to use during Landlord's restoration for the
period of time that Tenant is unable to use such portion of the Premises.

12.3 Tenant's Participation. Master Lessor is entitled to receive and keep all
damages, awards or payments resulting from or paid on account of a Taking.
Accordingly, Tenant waives and assigns to Master Lessor any interest of Tenant
in any such damages, awards or payments. Tenant may prove in any condemnation
proceedings and may receive any separate award for damages to or condemnation of
Tenant's movable trade fixtures and equipment and for moving expenses; provided
however, that Tenant has no right to receive any award for its interest in this
Lease or for loss of leasehold.

12.4 Exclusive Taking Remedy. The provisions of this Article 12 are Tenant's
sole and exclusive rights and remedies in the event of a Taking. To the extent
permitted by the Laws, Tenant waives the benefits of any Law, including, but not
limited to, California Code of Civil Procedure Section 1265.130 or any successor
statutes or laws, that provides Tenant any abatement or termination rights or
any right to receive any payment or award (by virtue of a Taking) not
specifically described in this Article 12.

 

2040 Main Street   12   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

ARTICLE 13

TRANSFERS

13.1 Restriction on Transfers. Tenant will not cause or suffer a Transfer
without obtaining Landlord's prior written consent. Landlord may grant or
withhold consent in Landlord's sole and absolute discretion. Tenant's request
for consent to a Transfer must describe in detail the parties, terms, portion of
the Premises, and other circumstances involved in the proposed Transfer.
Landlord will notify Tenant of Landlord's election to consent or withhold
consent within thirty (30) days of Landlord's receipt of such a written request
for consent to the Transfer from Tenant. Tenant will provide Landlord with any
additional information Landlord reasonably requests regarding the proposed
Transfer or the proposed transferee. If Landlord consents to the Transfer,
Landlord may impose on Tenant or the transferee such conditions as Landlord, in
its sole, absolute and arbitrary discretion, deems appropriate. No Transfer
releases Tenant from any liability or obligation under this Lease and Tenant
remains liable to Landlord after such a Transfer as a principal and not as a
surety. If Landlord consents to any Transfer, Tenant will pay to Landlord, as
Additional Rent, seventy-five percent (75%) of any amount Tenant receives on
account of the Transfer in excess of the amounts this Lease otherwise requires
Tenant to pay. In no event may Tenant cause or permit a Transfer to another
tenant of the Building. Any attempted Transfer in violation of this Lease is
null and void and constitutes an Event of Default under this Lease.

13.2 Recapture Right. In lieu of giving or withholding consent pursuant to
Section 13.1, Landlord may, within the thirty (30) day period provided in
Section 13.1, elect by written notice to Tenant to terminate this Lease or, if a
proposed Transfer affects only a portion of the Premises, to terminate this
Lease as respects that portion. If Landlord elects to terminate the Lease as set
forth above, Tenant may negate Landlord's election by delivering written notice
withdrawing its request for Landlord's consent to the Transfer within five
(5) days of Tenant's receipt of Landlord's notice. If Landlord elects to
terminate this Lease as set forth above, Landlord will release Tenant from
liability under this Lease for future Basic Rent and Additional Rent with
respect to the Premises (or the portion of the Premises subject to the proposed
Transfer) accruing after the effective date of termination. Landlord and Tenant
agree and acknowledge that Landlord's right to recapture as set forth above is
intended to permit Landlord to maintain control over the leasing or subleasing
of space in the Property, to protect its interest in the Property and the
interest of any lenders and to prevent such interest from being impaired. Tenant
understands the nature of this right and has approved the recapture provisions
in consideration for (a) Tenant's right to negate Landlord's recapture election
by withdrawing its request for a Transfer and (b) Landlord's agreement to
release Tenant from liability for Rent accruing after the effective date of
termination with respect to the recaptured portion of the Premises pursuant to
the provisions of this Section.

13.3 No Merger. No merger shall result from Tenant's Transfer of the Premises
under this Article, Tenant's surrender of this Lease or the termination of this
Lease in any other manner. In any such event, Landlord may terminate any or all
subtenancies or succeed to the interest of Tenant as sub-landlord thereunder.

13.4 Costs. Tenant will pay to Landlord, as Additional Rent, all costs and
expenses Landlord incurs in connection with any Transfer, including, without
limitation, reasonable attorneys' fees and costs, regardless whether Landlord
consents to the Transfer.

13.5 Transfers to Affiliates. Provided that no Event of Default exists under
this Lease, Tenant may, without Landlord's consent, assign or sublet all or a
portion of this Lease or the Premises to an Affiliate if (a) Tenant notifies
Landlord at least 30 days prior to such Transfer; (b) Tenant delivers to
Landlord, at the time of Tenant's notice, current financial statements of Tenant
and the proposed transferee that are reasonably acceptable to Landlord; and
(c) Tenant delivers to Landlord, not later than the effective date of the
Transfer, a written agreement reasonably acceptable to Landlord under which the
transferee assumes and agrees to perform Tenant's obligations under this Lease
and to observe all terms and conditions of this Lease. Tenant will also promptly
provide Landlord with copies of any documents reasonably requested by Landlord
to document the status and relationship between Tenant and its Affiliate. A
Transfer to an Affiliate does not release Tenant from any liability or
obligation under this Lease. Landlord's rights under Section 13.1 to recapture
or share in any profit Tenant receives from a Transfer do not apply to any
Transfer this Section 13.6 permits. "Affiliate" means any person or entity that,
directly or indirectly, controls, is controlled by or is under common control
with Tenant. For purposes of this definition, "control" means possessing the
power to direct or cause the direction of the management and policies of the
entity by the ownership of a majority of the voting securities of the entity.

ARTICLE 14

DEFAULTS; REMEDIES

14.1 Events of Default. The occurrence of any of the following constitutes an
"Event of Default" by Tenant under this Lease. Landlord and Tenant agree that
the notices required by this Section 14.1 are intended to satisfy any and all
notice requirements imposed by the Laws and are not in addition to any such
requirements.

14.1.1 Failure to Pay Rent. Tenant fails to pay Basic Rent, any monthly
installment of Tenant's Share of Excess Expenses or any other Additional Rent
amount as and when due and such failure continues for three (3) days after
Landlord notifies Tenant.

14.1.2 Failure to Perform. Tenant materially breaches or fails to perform any of
Tenant's nonmonetary obligations under this Lease and the breach or failure
continues for a period of fifteen (15) days after Landlord notifies Tenant of
Tenant's breach or failure; provided that if Tenant cannot cure its breach or
failure within a fifteen (15) day period, Tenant's breach or failure is not an
Event of Default if Tenant commences to cure its breach or failure within the
fifteen (15) day period and thereafter diligently pursues the cure and effects
the cure within a period of time that does not exceed an additional fifteen
(15) days after the expiration of the initial fifteen (15) day period.
Notwithstanding any contrary language contained in this Section 14.1.2, Tenant
is not entitled to any notice or cure period before an uncurable breach or
failure of this Lease becomes an Event of Default.

 

2040 Main Street   13   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

14.1.3 Misrepresentation. The existence of any material misrepresentation or
omission in any financial statements, correspondence or other information
provided to Landlord by or on behalf of Tenant or any Guarantor in connection
with (a) Tenant's negotiation or execution of this Lease; (b) Landlord's
evaluation of Tenant as a prospective tenant at the Property; (c) any proposed
or attempted Transfer; or (d) any consent or approval Tenant requests under this
Lease.

14.1.4 Other Defaults. (a) Tenant makes a general assignment or general
arrangement for the benefit of creditors; (b) a petition for adjudication of
bankruptcy or for reorganization or rearrangement is filed by Tenant; (c) a
petition for adjudication of bankruptcy or for reorganization or rearrangement
is filed against Tenant and is not dismissed within thirty (30) days; (d) a
trustee or receiver is appointed to take possession of substantially all of
Tenant's assets, substantially all of Tenant's assets located at the Premises,
or of Tenant's interest in this Lease and possession is not restored to Tenant
within thirty (30) days; or (e) substantially all of Tenant's assets located at
the Premises or Tenant's interest in this Lease is subjected to attachment,
execution or other judicial seizure not discharged within thirty (30) days. If a
court of competent jurisdiction determines that any act described in this
section does not constitute an Event of Default, and the court appoints a
trustee to take possession of the Premises (or if Tenant remains a debtor in
possession of the Premises) and such trustee or Tenant Transfers Tenant's
interest hereunder, then Landlord is entitled to receive, as Additional Rent,
the amount by which the Rent (or any other consideration) paid in connection
with the Transfer exceeds the Rent otherwise payable by Tenant under this Lease.

14.1.5 Prohibited Transfer. If a Transfer occurs or is attempted in violation of
Article 13 of this Lease.

14.1.6 Environmental Default. Tenant violates the provisions of Article 5
relating to Hazardous Materials.

14.2 Remedies. Upon the occurrence of any Event of Default, Landlord may at any
time and from time to time, without notice or demand and without preventing
Landlord from exercising any other right or remedy, exercise any of the
following remedies:

14.2.1 Termination of Tenant's Possession/Re-entry and Reletting Right.
Terminate Tenant's right to possession of the Property at any time by any lawful
means, in which case this Lease shall terminate and Tenant must immediately
surrender possession of the Property to Landlord. In such event, Landlord shall
be entitled to recover from Tenant all damages incurred by Landlord by reason of
Tenant's default, including without limitation (i) the worth at the time of the
award of the unpaid Rent and other charges which Landlord had earned at the time
of the termination; (ii) the worth at the time of the award of the amount by
which the unpaid Rent which Landlord would have earned after termination until
the time of the award exceeds the amount of such rental loss that Tenant proves
Landlord could have reasonably avoided; (iii) the worth at the time of the award
of the amount by which the unpaid Rent which Tenant would have paid for the
balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves Landlord could have reasonably avoided; and
(iv) any other amount, including court costs necessary to compensate Landlord
for all the detriment proximately caused by Tenant's failure to perform its
obligations under the Lease or which in the ordinary course of things would be
likely to result therefrom, including, but not limited to, any costs or expenses
Landlord incurs in maintaining or preserving the Property after such default,
the cost of recovering possession of the Property, expenses of reletting,
including necessary renovation or alteration of the Property, Landlord's
reasonable attorneys' fees incurred in connection therewith, and any real estate
commission paid or payable. As used in subparts (i) and (ii) above, the "worth
at the time of the award" is computed by allowing interest at the Maximum Rate.
As used in subpart (iii) above, the "worth at the time of the award" is computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of the award, plus one percent (1%) (if Tenant has
abandoned the Premises, Landlord shall have the option of (i) retaking
possession of the Premises and recovering from Tenant the amount specified in
this Section 14.2.1 or (ii) proceeding under Section 14.2.2 or Section 14.2.3.

14.2.2 Maintain Right to Possession. Maintain Tenant's right to possession, in
which case this Lease shall continue in effect whether or not Tenant has
abandoned the Property. Landlord shall be entitled to enforce all of Landlord's
rights and remedies under this Lease, including the right to recover the Rent as
it becomes due. The Landlord has the remedy described in California Civil Code
Section 1951.4 (Landlord may continue Lease in effect after Tenant's breach and
abandonment and recover Rent as it becomes due, if Tenant has right to sublet or
assign, subject only to reasonable limitations). During the period Tenant is in
default, Landlord may enter the Premises and relet them, or any part of them, to
third parties for Tenant's account. Tenant shall be liable immediately to
Landlord for all costs Landlord incurs in reletting the Premises, including
brokers' commissions, expenses of remodeling the Premises required by the
reletting, and like costs. Reletting can be for a period shorter or longer than
the remaining Term of this Lease. Tenant shall pay to Landlord the Rent due
under this Lease on the dates the Rent is due, less the Rent Landlord receives
from reletting. No act by Landlord allowed by this Section 14.2.2 will terminate
this Lease unless Landlord notifies Tenant in writing that Landlord elects to
terminate this Lease. After Tenant's default and for so long as Landlord does
not terminate Tenant's right to possession of the Premises, if Tenant obtains
Landlord's consent, Tenant will have the right to assign or sublet its interest
in this Lease, but Tenant will not be released from liability. If Landlord
elects to relet the Premises as provided in this Section 14.2.2, Rent that
Landlord receives from reletting will be applied to the payment of: (i) first,
any indebtedness from Tenant to Landlord other than Rent due from Tenant;
(ii) second, all costs, including costs, incurred by Landlord in reletting; and
(iii) third, Rent due and unpaid under the Lease. After deducting the payments
referred to in this Section 14.2.2, any sum remaining from the Rent Landlord
receives from reletting will be held by Landlord and applied in payment of
future Rent as Rent becomes due under this Lease. If, on the date

 

2040 Main Street   14   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

Rent is due under this Lease, the Rent received from the reletting is less than
the Rent due on that date, Tenant will pay to Landlord, in addition to the
remaining Rent due, all costs, including costs for maintenance, Landlord
incurred in reletting which remain after applying the Rent received from the
reletting.

14.2.3 Other Remedies. Pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the state in which the Property
is located.

14.2.4 Right of Landlord to Re-Enter. In the event of any termination of this
Lease, Landlord shall have the immediate right to enter upon and repossess the
Premises, and any personal property of Tenant may be removed from the Premises
and stored in any public warehouse at the risk and expense of Tenant.

14.3 Costs. Tenant will reimburse and compensate Landlord on demand and as
Additional Rent for any actual loss Landlord incurs in connection with,
resulting from or related to any breach or default of Tenant under this Lease,
regardless of whether the breach or default constitutes an Event of Default, and
regardless of whether or not suit is commenced or judgment is entered. Such loss
includes all reasonable legal fees, costs and expenses (including paralegal
fees, expert fees, and other professional fees and expenses) Landlord reasonably
incurs investigating, negotiating, settling or enforcing any of Landlord's
rights or remedies or otherwise protecting Landlord's interests under this
Lease. Tenant will also Indemnify the Landlord Parties from and against all
Claims Landlord or any of the other Landlord Parties incurs if Landlord or any
of the other Landlord Parties becomes or is made a party to any Claim or action
(a) instituted by Tenant or by or against any person holding any interest in the
Premises by, under or through Tenant; (b) for foreclosure of any lien for labor
or material furnished to or for Tenant or such other person; or (c) otherwise
arising out of or resulting from any act or omission of Tenant or such other
person. In addition to the foregoing, Landlord is entitled to reimbursement of
all of Landlord's fees, expenses and damages, including, but not limited to,
reasonable attorneys' fees and paralegal and other professional fees and
expenses, Landlord incurs in connection with protecting its interests in any
bankruptcy or insolvency proceeding involving Tenant including, without
limitation, any proceeding under any chapter of the Bankruptcy Code; by
exercising and advocating rights under Section 365 of the Bankruptcy Code; by
proposing a plan of reorganization and objecting to competing plans; and by
filing motions for relief from stay. Such fees and expenses are payable on
demand, or, in any event, upon assumption or rejection of this Lease in
bankruptcy.

14.4 Waiver and Release by Tenant. Tenant waives and releases all Claims Tenant
may have resulting from Landlord's re-entry and taking possession of the
Premises by any lawful means and removing and storing Tenant's property as
permitted under this Lease, regardless of whether this Lease is terminated and,
to the fullest extent allowable under the Laws, Tenant releases and will
indemnify the Landlord Parties from and against any and all Claims occasioned
thereby. No such reentry is to be considered or construed as a forcible entry by
Landlord.

14.5 Landlord's Default. If Landlord defaults in the performance of any of its
obligations under this Lease, Tenant will notify Landlord of the default and
Landlord will have thirty (30) days after receiving such notice to cure the
default. If Landlord is not reasonably able to cure the default within a thirty
(30) day period, Landlord will have an additional reasonable period of time to
cure the default as long as Landlord commences the cure within the thirty
(30) day period and thereafter diligently pursues the cure. In no event shall
(a) Tenant be entitled to terminate this Lease as a result of Landlord's default
under this Lease or (b) Landlord be liable to Tenant or any other person for
consequential, special or punitive damages, including, without limitation, lost
profits.

14.6 No Waiver. No failure by Landlord to insist upon the performance of any
provision of this Lease or to exercise any right or remedy upon a breach or
default thereof, and no acceptance by Landlord of full or partial Rent during
the continuance of any such breach or default, constitutes Landlord's waiver of
any such breach or default. No waiver of any breach or default may be implied
from any omission by Landlord to take any action on account of such breach or
default. None of the terms of this Lease to be kept, observed or performed by
Tenant, and no breach or default thereof, may be waived, altered or modified
except by a written instrument executed by Landlord. One or more waivers by
Landlord is not to be construed as a waiver of a subsequent breach or default of
the same provision. No statement on a payment check from Tenant or in a letter
accompanying a payment check is binding on Landlord. Landlord may, with or
without notice to Tenant, negotiate such check without being bound to the
conditions of any such statement. If Tenant pays any amount other than the
actual amount due Landlord, receipt or collection of such partial payment does
not constitute an accord and satisfaction. Landlord may retain any such partial
payment, whether restrictively endorsed or otherwise, without prejudice to
Landlord's right to collect the balance properly due. If all or any portion of
any payment is dishonored for any reason, payment will not be deemed made until
the entire amount due is actually collected by Landlord. The foregoing
provisions apply in kind to the receipt or collection of any amount by a lock
box agent or other person on Landlord's behalf.

ARTICLE 15

CREDITORS; ESTOPPEL CERTIFICATES

15.1 Subordination. This Lease shall be subject and subordinate at all times to
(a) the Master Lease, (b) all ground leases which may now exist or hereafter be
executed affecting the Building, the Project, or the land upon which the
Building and Project are situated, or both, and any and all amendments,
renewals, modifications, supplements and extensions thereof; and (c) the lien of
any mortgage or deed of trust which may now exist or hereafter be executed, and
any and all advances made thereunder, and interest thereon and all
modifications, renewals, supplements, consolidations and replacements thereof.
Notwithstanding the foregoing, Tenant acknowledges that Master Lessor, Landlord
and Lienholder shall have the right to subordinate or cause to be subordinated
any such ground leases or any such liens to this Lease. In the event that any
ground lease terminates for any reason or any mortgage or deed of trust is
foreclosed or a conveyance in lieu of foreclosure is made for any reason, Tenant
shall, notwithstanding any subordination, attorn to and become the tenant of the
successor in interest

 

2040 Main Street   15   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

to Landlord, at the option of such successor in interest and this Lease shall
continue in full force and effect in such event. Notwithstanding anything to the
contrary in this Lease, such Lienholder succeeding to the interest of Landlord
under this Lease (a "Successor Landlord") shall not be liable for or bound by
any of the following matters: (a) any offset right that Tenant may have against
any former Landlord relating to any event or occurrence before the date of
attornment, including any claim for damages of any kind whatsoever as the result
of any breach by a former Landlord that occurred before the date of attornment,
provided that the foregoing shall not limit either (i) Tenant’s right to
exercise against Successor Landlord any offset right otherwise available to
Tenant because of events occurring after the date of attornment or
(ii) Successor Landlord’s obligation to correct any conditions that existed as
of the date of attornment and violate Successor Landlord’s obligations as
Landlord under this Lease; (b) any payment of Rent that Tenant may have made to
a former Landlord more than thirty (30) days before the date such Rent was first
due and payable under this Lease with respect to any period after the date of
attornment other than, and only to the extent that, this Lease expressly
required such a prepayment; (c) any obligation (i) to pay Tenant any sum(s) that
any former Landlord owed to Tenant unless such sums, if any, shall have been
actually delivered to Successor Landlord by way of an assumption of escrow
accounts or otherwise; (ii) with respect to any security deposited with a former
Landlord, unless such security was actually delivered to a Successor Landlord;
(iii) to commence or complete any initial construction of improvements in the
Premises or any expansion or rehabilitation of existing improvements thereon;
(iv) to reconstruct or repair improvements following a fire, casualty or
condemnation; or (v) arising from representations and warranties related to a
former Landlord; (e) any modification or amendment of this Lease, or any waiver
of the terms of this Lease, made without Successor Landlord’s written consent;
or (f) any consensual or negotiated surrender, cancellation, or termination of
this Lease, in whole or in part, agreed upon between Landlord and Tenant, unless
effected unilaterally by Tenant pursuant to the express terms of this Lease.
Tenant shall execute and deliver, upon reasonable prior notice from Landlord,
any additional documents in such form as is designated by Landlord evidencing
the priority or subordination of this Lease with respect to any such ground
leases or the lien of any such mortgage or deed of trust. Landlord shall use
commercially reasonable efforts to obtain from any Lienholder to whose mortgage,
deed of trust or ground lease this Lease is hereafter subordinated, an agreement
of non-disturbance on such Lienholder’s standard form for the benefit of Tenant.

15.2 Attornment. If any Lienholder or any other transferee acquires Landlord's
interest in this Lease, the Premises or the Project, Tenant will attorn to the
transferee of or successor to Landlord's interest in this Lease, the Premises or
the Project (as the case may be) and recognize such transferee or successor as
landlord under this Lease. Tenant waives the protection of any statute or rule
of law that gives or purports to give Tenant any right to terminate this Lease
or surrender possession of the Premises upon the transfer of Landlord's
interest.

15.3 Mortgagee Protection Clause. Tenant will give Lienholder, by registered
mail, a copy of any notice of default Tenant serves on Landlord, provided that
Landlord or Lienholder previously notified Tenant (by way of notice of
assignment of rents and leases or otherwise) of the address of Lienholder.
Tenant further agrees that if Landlord fails to cure such default within the
time provided for in this Lease, then Tenant will provide written notice of such
failure to Lienholder and Lienholder will have an additional thirty (30) days
within which to cure the default. If the default cannot be cured within the
additional thirty (30) day period, then Lienholder will have such additional
time as may be necessary to effect the cure if, within the thirty (30) day
period, Lienholder has commenced and is diligently pursuing the cure (including
without limitation commencing foreclosure proceedings if necessary to effect the
cure).

15.4 Estoppel Certificates.

15.4.1 Contents. Upon Landlord's written request, Tenant will execute,
acknowledge and deliver to Landlord a written statement in form satisfactory to
Landlord certifying: (a) that this Lease (and all guaranties, if any) is
unmodified and in full force and effect (or, if there have been any
modifications, that the Lease is in full force and effect, as modified, and
stating the modifications); (b) that this Lease has not been canceled or
terminated; (c) the last date of payment of Rent and the time period covered by
such payment; (d) whether there are then existing any breaches or defaults by
Landlord under this Lease known to Tenant, and, if so, specifying the same;
(e) specifying any existing claims or defenses in favor of Tenant against the
enforcement of this Lease (or of any guaranties); and (f) such other factual
statements as Landlord, any lender, prospective lender, investor or purchaser
may request. Tenant will deliver the statement to Landlord within ten
(10) Business Days after Landlord's request. Landlord may give any such
statement by Tenant to any lender, prospective lender, investor or purchaser of
all or any part of the Property and any such party may conclusively rely upon
such statement as true and correct.

15.4.2 Failure to Deliver. If Tenant does not timely deliver the statement
referenced in Section 15.4.1 to Landlord, (a) Landlord may execute and deliver
the statement to any third party on behalf of Tenant and (b) such failure
constitutes an Event of Default under this Lease. Further, if Tenant so fails to
timely deliver the statement, Landlord and any lender, prospective lender,
investor or purchaser may conclusively presume and rely that, except as
otherwise represented by Landlord, (i) the terms and provisions of this Lease
have not been changed; (ii) this Lease has not been canceled or terminated;
(iii) not more than one month's Rent has been paid in advance; and (iv) Landlord
is not in default in the performance of any of its obligations under this Lease.
In such event, Tenant is estopped from denying the truth of such facts.

ARTICLE 16

TERMINATION OF LEASE

16.1 Surrender of Premises. Tenant will surrender the Premises to Landlord at
the expiration or earlier termination of this Lease in good order, condition and
repair, reasonable wear and tear, permitted Alterations, Casualty (subject to
Master Lessor’s and Landlord's rights with respect to any Landlord Unreleased
Casualty Claim) and condemnation excepted, and will surrender all keys to the
Premises to Property Manager or to

 

2040 Main Street   16   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

Landlord at the place then fixed for Tenant's payment of Basic Rent or as
Landlord or Property Manager otherwise directs. Tenant will also inform Landlord
of all combinations on locks, safes and vaults, if any, in the Premises or on
the Project. Tenant will at such time remove all of its property from the
Premises and, if Landlord so requests, all specified Alterations and
improvements Tenant placed on the Premises. Tenant will promptly repair any
damage to the Premises caused by such removal. Tenant releases and will
Indemnify Landlord from and against any Claim resulting from Tenant's failure or
delay in surrendering the Premises in accordance with this Section, including,
without limitation, any Claim made by any succeeding occupant founded on such
delay. All property of Tenant not removed on or before the last day of the Term
is deemed abandoned. Tenant appoints Landlord as Tenant's agent to remove, at
Tenant's sole cost and expense, all of Tenant's property from the Premises upon
termination of this Lease and to cause its transportation and storage for
Tenant's benefit, all at the sole cost and risk of Tenant, and Landlord will not
be liable for damage, theft, misappropriation or loss thereof or in any manner
in respect thereto.

16.2 Holding Over. If Tenant possesses the Premises after the Term expires or is
otherwise terminated without executing a new lease and without Landlord's
written consent, Tenant is deemed to be occupying the Premises without claim of
right (but subject to all terms and conditions of this Lease) and, in addition
to Tenant's liability for failing to surrender possession of the Premises as
provided in Section 16.1, Tenant will pay Landlord a charge for each day of
occupancy after expiration of the Term in an amount equal to double the greater
of Tenant's then-existing Rent or the basic rent and additional rent (on a daily
basis) Landlord charges at the time of the holdover on new leases in the
Property for space similar to the Premises.

ARTICLE 17

ADDITIONAL PROVISIONS

17.1 Security Deposit. Concurrently with Tenant's execution of this Lease,
Tenant will deposit with Landlord the Security Deposit. If Tenant defaults with
respect to any of the terms, provisions, covenants and conditions of this Lease,
Landlord may use, apply or retain the whole or any part of the Security Deposit
for the payment of any Rent in default or any other sum which Landlord expends
by reason of Tenant's default. Tenant is not entitled to any interest on the
Security Deposit. It is expressly agreed that the Security Deposit is not an
advance rental deposit or a measure of Landlord's damages in the case of
Tenant's default. Upon application of all or any part of the Security Deposit,
Tenant must upon demand restore the Security Deposit to its original amount. Any
application of the Security Deposit by Landlord shall not be deemed to have
cured Tenant's default. Tenant hereby waives the provisions of Section 1950.7 of
the California Civil Code, and all other provisions of Law, now or hereinafter
in force, which restrict the amount or types of claim that a landlord may make
upon a security deposit or imposes upon a landlord (or its successors) any
obligation with respect to the handling or return of security deposits. The
Security Deposit will be released to Tenant within forty-five (45) days of the
surrender of the Premises to Landlord subject to any deductions made by Landlord
pursuant to the terms of this Lease.

17.2 Parking. During the Term of this Lease, Landlord licenses sixty-nine
(69) parking spaces to Tenant. Tenant will pay Landlord the amount set forth in
the Basic Terms for each unreserved space and each reserved space that Tenant
decides to reserve as Additional Rent at the same time, place and manner as
Basic Rent. Landlord and Tenant acknowledge that Landlord anticipates that the
Unreserved and Reserved Spaces will be made available in the Parking Facility.
Parking at the Parking Facility by Tenant is subject to the other provisions of
this Lease and the provisions of the Amended and Restated Declaration
Establishing Easements, Covenants and Restrictions for Parking Facilities
recorded on September 1, 1998 as Document No. 19980582940 and any amendments
thereto and rules and regulations promulgated thereunder ("Parking
Declaration"). In any event, under no circumstances may Tenant's parking rights
and privileges be transferred, assigned or otherwise conveyed separate and apart
from Tenant's interest in this Lease. In no event will Master Lessor or Landlord
be liable for any loss, damage or theft of, to or from any vehicle at the
Project or given parking rights in accordance with this section, and Tenant
releases any Claim therefor, and, as to Tenant, Tenant's employees, licensees or
invitees, will indemnify, defend (with counsel reasonably acceptable to
Landlord) and hold the Landlord Parties harmless against any Claim therefor or
in connection therewith. "Unreserved Spaces" mean vehicular parking spaces
located in the Parking Facilities provided for the Building which are not
designated for the exclusive use of a specific tenant or for use by visitors to
the Property, as the same may be relocated or redesignated from time to time by
Landlord. "Reserved Spaces" means vehicular parking spaces located in the
parking facilities provided for the Building which are designated for the
exclusive use of a specific tenant, as the same may be relocated or redesignated
from time to time by Landlord.

17.3 Building Name, Address and Depiction. Tenant shall not utilize any name
selected by Landlord from time to time for the Building and/or the Project as
any part of Tenant's corporate or trade name. Landlord shall have the right to
change the name, number or designation of the Building or the Project without
liability to Tenant. Tenant shall not use any photo or depiction of the Building
in its advertising, stationery or in any other manner.

ARTICLE 18

MISCELLANEOUS PROVISIONS

18.1 Notices. All Notices must be in writing and must be sent by personal
delivery, United States registered or certified mail (postage prepaid) or by an
independent overnight courier service, addressed to the addresses specified in
the Basic Terms or at such other place as either party may designate to the
other party by written notice given in accordance with this section. Notices
given by mail are deemed delivered within three (3) Business Days after the
party sending the Notice deposits the Notice with the United States Post Office.
Notices delivered by courier are deemed delivered on the next Business Day after
the day the party delivering the Notice timely deposits the Notice with the
courier for overnight (next day) delivery.

 

2040 Main Street   17   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

18.2 Transfer of Landlord's Interest. If Landlord Transfers (other than for
collateral security purposes) its leasehold interest in the Premises, the
transferor is automatically relieved of all obligations accruing under this
Lease from and after the date of the Transfer, provided that the transferor will
deliver to the transferee any funds the transferor holds in which Tenant has an
interest (such as a security deposit). Landlord's covenants and obligations in
this Lease bind each successive Landlord only during and with respect to its
respective period of ownership. However, notwithstanding any such Transfer, the
transferor remains entitled to the benefits of Tenant's releases and indemnity
and insurance obligations (and similar obligations) under this Lease with
respect to matters arising or accruing during the transferor's period of
ownership.

18.3 Successors. The covenants and agreements contained in this Lease bind and
inure to the benefit of Landlord, its successors and assigns, bind Tenant and
its successors and assigns and inure to the benefit of Tenant and its permitted
successors and assigns.

18.4 Captions and Interpretation. The captions of the articles and sections of
this Lease are to assist the parties in reading this Lease and are not a part of
the terms or provisions of this Lease. Whenever required by the context of this
Lease, the singular includes the plural and the plural includes the singular.

18.5 Relationship of Parties. This Lease does not create the relationship of
principal and agent, or of partnership, joint venture, or of any association or
relationship between Landlord and Tenant other than that of landlord and tenant.

18.6 Entire Agreement; Amendment. The Basic Terms and all exhibits, addenda and
schedules attached to this Lease are incorporated into this Lease as though
fully set forth in this Lease and together with this Lease contain the entire
agreement between the parties with respect to the improvement and leasing of the
Premises. All preliminary and contemporaneous negotiations, including, without
limitation, any letters of intent or other proposals and any drafts and related
correspondence, are merged into and superseded by this Lease. No subsequent
alteration, amendment, change or addition to this Lease (other than to the
Building Rules) is binding on Landlord or Tenant unless it is in writing and
signed by the party to be charged with performance.

18.7 Severability. If any covenant, condition, provision, term or agreement of
this Lease is, to any extent, held invalid or unenforceable, the remaining
portion thereof and all other covenants, conditions, provisions, terms and
agreements of this Lease will not be affected by such holding, and will remain
valid and in force to the fullest extent permitted by law.

18.8 Landlord's Limited Liability. Tenant will to look solely to Landlord's
interest in the Premises for recovering any judgment or collecting any
obligation from Landlord or any other Landlord Party. Tenant agrees that neither
Landlord nor any other Landlord Party will be personally liable for any judgment
or deficiency decree. In no event is Landlord Party liable to Tenant or any
other person for consequential, indirect, special or punitive damages.

18.9 Survival. All of Tenant's obligations under this Lease (together with
interest on payment obligations at the Maximum Rate) accruing prior to
expiration or other termination of this Lease survive the expiration or other
termination of this Lease. Further, all of Tenant's releases and
indemnification, defense and hold harmless obligations under this Lease survive
the expiration or other termination of this Lease, without limitation.

18.10 Attorneys' Fees. If either Landlord or Tenant commences any litigation or
judicial action to determine or enforce any of the provisions of this Lease, the
prevailing party in any such litigation or judicial action (as determined by the
trier of fact) is entitled to recover all of its costs and expenses (including,
but not limited to, reasonable attorneys' fees, costs and expenditures) from the
nonprevailing party.

18.11 Brokers. Landlord and Tenant each represents and warrants to the other
that it has not had any dealings with any realtors, brokers, finders or agents
in connection with this Lease (except as may be specifically set forth in the
Basic Terms) and each releases and agrees to Indemnify the other against any
Claims based on the failure or alleged failure to pay any realtors, brokers,
finders or agents (other than any brokers specified in the Basic Terms) and from
any cost, expense or liability for any compensation, commission or changes
claimed by any realtors, brokers, finders or agents (other than any brokers
specified in the Basic Terms) claiming by, through or on behalf of it with
respect to this Lease or the negotiation of this Lease. Landlord will pay any
brokers named in the Basic Terms in accordance with the applicable listing
agreement for the Property. The obligations of Landlord and Tenant under this
Section shall survive the expiration or earlier termination of this Lease.

18.12 Tenant's Waiver of Claim. To the fullest extent allowable under the Laws,
Tenant agrees that the Landlord Parties are not liable to Tenant or any other
person for, and Tenant releases the Landlord Parties from and waives, any and
all Claims resulting or arising, directly or indirectly, from (a) any existing
or future breakage, defect, insufficiency, inadequacy, malfunction,
interruption, failure, breakdown or similar problem in the Premises or on the
Property; (b) any equipment, system or appurtenance becoming out of repair,
malfunctioning or failing to function; or (c) any occurrence, event, situation,
Casualty, activity, injury, emergency, condition or happening whatsoever at the
Property, whether or not insured or insurable. This agreement, waiver and
release applies regardless whether the Claim arises (i) from personal injury,
property damage, or otherwise; (ii) from the act, omission, negligence, fault or
misconduct of other tenants or occupants of the Property, any Landlord Party, or
any other person whatsoever; and/or (iii) from an act of God, Force Majeure, or
any other cause or reason whatsoever. Nothing in this Section, however, relieves
Landlord from any liability to Tenant (A) under the Warranty Terms; or (B) for
any damage to Tenant's trade fixtures or other personal property if such damage
is caused by the gross negligence or willful misconduct of Landlord.

 

2040 Main Street   18   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

18.13 Governing Law. This Lease is governed by, and must be interpreted under,
the internal laws of the State. Any suit arising from or relating to this Lease
must be brought in the County; Landlord and Tenant waive the right to bring suit
elsewhere.

18.14 Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

18.15 Joint and Several Liability. All parties signing this Lease as Tenant and
any Guarantor(s) of this Lease are jointly and severally liable for performing
all of Tenant's obligations under this Lease.

18.16 Tenant's Waiver of Landlord's Default. Any claim Tenant may have against
Landlord for default in performance of any of Landlord's obligations under this
Lease is deemed waived unless Tenant notifies Landlord of the default within
sixty (60) days after Tenant knew or should have known of the default.

18.17 Tenant's Organization Documents; Authority. If Tenant is an entity, Tenant
will, within ten (10) days after Landlord's written request, deliver to
Landlord: (a) Certificate(s) of Good Standing from the state of formation of
Tenant and, if different, the State, confirming that Tenant is in good standing
under the laws governing formation and qualification to transact business in
such state(s); and (b) a copy of Tenant's organizational documents and any
amendments or modifications thereof, certified as true and correct by an
appropriate official of Tenant. Tenant and each individual signing this Lease on
behalf of Tenant represents and warrants that they are duly authorized to sign
on behalf of and to bind Tenant and that this Lease is a duly authorized,
binding and enforceable obligation of Tenant.

18.18 Provisions are Covenants and Conditions. All provisions of this Lease,
whether covenants or conditions, are deemed both covenants and conditions.

18.19 Force Majeure. If Landlord or Tenant is delayed or prevented from
performing any obligation under this Lease (excluding, however, the payment of
money) by reason of Force Majeure, Tenant or Landlord's performance of such
obligation will be excused for a period equal to (a) the duration of the Force
Majeure event, or (b) if longer, the period of delay actually caused by the
Force Majeure event.

18.20 Management. Property Manager is authorized to manage the Property. Master
Lessor appointed Property Manager to act as its agent for leasing, managing and
operating the Property. The Property Manager then serving is authorized to
accept service of process and to receive and give notices and demands on Master
Lessor’s and Landlord’s behalf.

18.21 Financial Statements. Tenant will, prior to Tenant's execution of this
Lease and within ten (10) business days after Landlord's request at any time
during the Term, deliver to Landlord complete, accurate and up-to-date financial
statements, in accordance with SEC laws and regulations, with respect to Tenant.

18.22 Quiet Enjoyment. Landlord covenants and agrees that Tenant will quietly
hold, occupy and enjoy the Premises during the Term, subject to the terms and
conditions of this Lease free from molestation or hindrance by Landlord or any
person claiming by, through or under Landlord, if Tenant pays all Rent as and
when due and keeps, observes and fully satisfies all other covenants,
obligations and agreements of Tenant under this Lease.

18.23 No Recording. Tenant will not record this Lease or a Memorandum of this
Lease without Landlord's prior written consent, which consent Landlord may grant
or withhold in its sole, absolute and arbitrary discretion.

18.24 Nondisclosure of Lease Terms. The terms and conditions of this Lease
constitute proprietary information of Landlord that Tenant will keep
confidential, unless disclosure is required by a court of competent jurisdiction
or law and Tenant promptly notifies Landlord of any court order to enable
Landlord to object thereto or to seek a protective order. Tenant's disclosure of
the terms and conditions of this Lease could adversely affect Landlord's ability
to negotiate other leases and impair Landlord's relationship with other tenants.
Accordingly, Tenant will not, without Landlord's consent (which consent Landlord
may grant or withhold in its sole, absolute and arbitrary discretion), directly
or indirectly disclose the terms and conditions of this Lease to any other
tenant or prospective tenant of the Building or to any other person or entity
other than Tenant's employees and agents who have a legitimate need to know such
information (and who will also keep the same in confidence).

 

2040 Main Street   19   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

18.25 Construction of Lease and Terms. The terms and provisions of this Lease
represent the results of negotiations between Landlord and Tenant, each of which
are sophisticated parties and each of which has been represented or been given
the opportunity to be represented by counsel of its own choosing, and neither of
which has acted under any duress or compulsion, whether legal, economic or
otherwise. Consequently, the terms and provisions of this Lease must be
interpreted and construed in accordance with their usual and customary meanings,
and Landlord and Tenant each waive the application of any rule of law that
ambiguous or conflicting terms or provisions contained in this Lease are to be
interpreted or construed against the party who prepared the executed Lease or
any earlier draft of the same. Landlord's submission of this instrument to
Tenant for examination or signature by Tenant does not constitute a reservation
of or an option to lease and is not effective as a lease or otherwise until
Landlord and Tenant both execute and deliver this Lease. The parties agree that,
regardless of which party provided the initial form of this Lease, drafted or
modified one or more provisions of this Lease, or compiled, printed or copied
this Lease, this Lease is to be construed solely as an offer from Tenant to
lease the Premises, executed by Tenant and provided to Landlord for acceptance
on the terms set forth in this Lease, which acceptance and the existence of a
binding agreement between Tenant and Landlord may then be evidenced only by
Landlord's execution and delivery of this Lease to Tenant.

 

2040 Main Street   20   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

Landlord and Tenant each caused this Lease to be executed and delivered by their
duly authorized representatives to be effective as of the Effective Date.

 

    LANDLORD:     KNOBBE, MARTENS, OLSON & BEAR, LLP     a California limited
liability partnership Date executed by Landlord:     By:  

 

    Name:  

 

June     , 2007     Title:  

 

    By:  

 

    Name:  

 

    Title:  

 

    TENANT:     ECC CAPITAL CORPORATION,     a Maryland corporation Date
executed by Tenant:     By:  

 

    Name:  

 

June     , 2007     Title:  

 

MASTER LESSOR'S CONSENT

Master Lessor hereby consents to the subletting of the Premises to Tenant upon
the terms and subject to the conditions set forth herein.

 

2040 MAIN, LLC

By:

  Knobbe, Martens, Olson & Bear, LLP   Its Sole Managing Member  

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Dated: June     , 2007

 

2040 Main Street   21   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

EXHIBIT "A"

DEFINITIONS

"Additional Rent" means any charge, fee or expense (other than Basic Rent)
payable by Tenant under this Lease, however denoted.

"Alteration" means any change, alteration, addition or improvement to the
Premises or Property.

"Bankruptcy Code" means the United States Bankruptcy Code as the same now exists
and as the same may be amended, including any and all rules and regulations
issued pursuant to or in connection with the United States Bankruptcy Code now
in force or in effect after the Effective Date.

"Basic Rent" means the basic rent payable by Tenant under this Lease, initially
in the amounts specified in the Basic Terms.

"Basic Terms" means the terms of this Lease identified as the "Basic Terms"
before Article 1 of the Lease.

"BOMA Standards" means the "Standard Method for Measuring Floor Area in Office
Building" approved June 7, 1996 by the American National Standards Institute,
Inc., and the Building Owners and Managers Association (ANSI/BOMA Z65.1-1996).

"Building" means that certain office building now existing on the Land.

"Building Rules" means those certain rules attached to this Lease as
EXHIBIT "E," as Landlord may amend the same from time to time.

"Business Days" means any day other than Saturday, Sunday or a legal holiday in
the State.

"Business Hours" means Monday through Friday from 8:00 a.m. to 6:00 p.m. and on
Saturdays from 9:00 a.m. to 1:00 p.m., excluding New Years Day, Memorial Day,
Independence Day, Thanksgiving, Labor Day and Christmas Day.

"Casualty" means any physical loss or damage to property which is caused by
(a) fire, windstorm, hail, lightning, vandalism, theft, explosion, collision,
accident, flood, earthquake, collapse, or any other peril (including, without
limitation, any flooding of basements or other subsurface areas; malfunctions or
failures of equipment, machinery, sprinkling devices, or air conditioning,
heating or ventilation apparatus; occurrences of presence of water, snow, frost,
steam, gas, sewage, sewer backup, odors, noise, hail or excessive heat or cold;
broken or falling plaster, ceiling tiles, fixtures or signs; broken glass; or
the bursting or leaking of pipes or plumbing fixtures); (b) the negligent or
intentional acts, omissions or misconduct of any person or entity (including
Landlord and Tenant); or (c) any other event, occurrence, peril or cause
whatsoever, whether similar or dissimilar to the foregoing, whether foreseeable
or unforeseeable, and regardless whether covered or coverable by insurance.

"Certificate of Occupancy" means a certificate of occupancy or similar document
or permit (whether conditional, unconditional, temporary or permanent) which
must be obtained from the appropriate governmental authority as a condition to
the lawful occupancy by a tenant of space in the Building.

"City" means the City of Irvine.

"Claims" means all claims, actions, demands, liabilities, damages, costs,
penalties, forfeitures, losses or expenses, including, without limitation,
reasonable attorneys' fees and the costs and expenses of enforcing any
indemnification, defense or hold harmless obligation under the Lease.

"Commencement Date" means the date Tenant commences business operations in the
Premises.

"Commencement Date Memorandum" means the form of memorandum attached to the
Lease as EXHIBIT "D".

"Common Area" means the parking area, driveways, lobby areas, and other areas of
the Property Landlord may designate from time to time as common area available
to all tenants.

"Condemning Authority" means any person or entity with a statutory or other
power of eminent domain.

"County" means Orange County.

"Delivery Date" means the target date for Landlord's delivery of the Premises to
Tenant, which initially is the delivery date specified in the Basic Terms.

"Effective Date" means the date Landlord executes this Lease, as indicated on
the signature page.

"Event of Default" means the occurrence of any of the events specified in
Section 14.1 of the Lease, or the occurrence of any other event which this Lease
expressly labels as an "Event of Default."

 

EXHIBIT “A”

2040 Main Street   1   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

"Excess Expenses" means the total amount of Property Taxes and Operating
Expenses due and payable with respect to the Property during any calendar year
of the Term minus the product obtained by multiplying the expense stop specified
in the Basic Terms by the number of rentable square feet in the Building.

"Floor Plan" means the floor plan attached to the Lease as EXHIBIT "C".

"Force Majeure" means acts of God; strikes; lockouts; labor troubles; inability
to procure materials; inclement weather; governmental laws or regulations;
casualty; terrorism; orders or directives of any legislative, administrative, or
judicial body or any governmental department; inability to obtain any licenses,
permissions or authorities (despite commercially reasonable pursuit of such
licenses, permissions or authorities); and other similar or dissimilar causes
beyond Landlord's reasonable control.

"Guarantor" means any person or entity at any time providing a guaranty of all
or any part of Tenant's obligations under this Lease.

"Hazardous Materials" means any toxic or hazardous substance, material or waste
or any pollutant or contaminant or infectious or radioactive material, including
but not limited to those substances, materials or wastes regulated now or in the
future under any of the Hazardous Materials Laws, and any and all of those
substances included within the definitions of "hazardous substances," "hazardous
materials," "hazardous waste," "hazardous chemical substance or mixture,"
"imminently hazardous chemical substance or mixture," "toxic substances,"
"hazardous air pollutant," "toxic pollutant," or "solid waste," or words of
similar import in the Hazardous Materials Laws or order or by common law
decision, including, without limitation, (i) trichloroethylene,
tetrachloroethylene, perchloroethylene and other chlorinated solvents, (ii) oil
or any petroleum products or fractions thereof, (iii) asbestos,
(iv) polychlorinated biphenyls, (v) flammable explosives, (vi) urea formaldehyde
and (vii) radioactive materials and waste, and (viii) infectious waste. It is
the intent of the parties hereto to construe the term "Hazardous Materials" in
its broadest sense.

"Hazardous Materials Laws" means any federal, state or local laws, ordinances,
codes, statutes, regulations, administrative rules, policies and orders, and
other authority, existing now or in the future, which classify, regulate, list
or define hazardous substances, materials, wastes contaminants, pollutants
and/or the Hazardous Materials, including without limitation the following
statutes and regulations, and any other legal authority, regulations, or
policies relating to or implementing such statutes and regulations:

Federal. Comprehensive Environmental Response, Compensation and Liability Act of
1980 ("CERCLA" or "Superfund"), as amended by the Superfund Amendments and
Reauthorization Act of 1986 ("SARA"), 42 U.S.C. § 9601 et seq.; Resource
Conservation and Recovery Act of 1976 ("RCRA"), 42 U.S.C. § 6901 et seq.; Clean
Water Act ("CWA"), 33 U.S.C. § 1251 et seq.; Clean Air Act ("CAA"), 42 U.S.C.
§ 78401 et seq.; Toxic Substances Control Act ("TSCA"), 15 U.S.C. § 2601 et
seq.; The Refuse Act of 1899, 33 U.S.C. § 407; Occupational Safety and Health
Act ("OSHA"), 29 U.S.C. § 651 et seq.; Hazardous Materials Transportation Act,
49 U.S.C. Section 1801, et seq.; United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) and the Environmental Protection
Agency Table (40 CFR Part 302 and amendments thereto);

California. Carpenter-Presley-Tanner Hazardous Substance Account Act
("California Superfund"), Cal. Health & Safety Code § 25300 et seq.; California
Hazardous Waste Control Act, Cal. Health & Safety Code Sections 25100 et seq.;
Porter-Cologne Water Quality Control Act ("Porter-Cologne Act"), Cal. Water Code
§ 13000 et seq.; Hazardous Waste Disposal Land Use Law, Cal. Health & Safety
Code § 25220 et seq.; Safe Drinking Water and Toxic Enforcement Act of 1986
("Proposition 65"), Cal. Health & Safety Code § 25249.5 et seq.; Hazardous
Substances Underground Storage Tank Law, Cal. Health & Safety Code § 25280 et
seq.; California Hazardous Substance Act, Cal. Health & Safety Code § 28740
et seq.; Air Resources Law, Cal. Health & Safety Code § 39000 et seq.; Hazardous
Materials Release Response Plans and Inventory, Cal. Health & Safety Code
§§ 25500-25541; Toxic Pits Cleanup Act of 1984 ("TCPA"), Cal. Health & Safety
Code §§ 25208-25208.17;

Other Laws and Regulations. All other regulations promulgated pursuant to said
foregoing laws or any amendments or replacement thereof, provided such
amendments or replacements shall in no way limit the original scope and/or
definition of Hazardous Materials defined herein as of the execution date of
this Lease.

"Indemnify" means that the party providing the indemnity (the "Indemnitor") will
indemnify, protect, defend and hold harmless the party(ies) receiving the
indemnity (the "Indemnitee"), with the defense to be provided by counsel
reasonably acceptable to the Indemnitee. Landlord and Tenant intend that all
obligations to Indemnify hereunder are (to the maximum extent allowable under
California law) to be construed broadly to, upon assertion of a Claim, shift the
burden of both defense and indemnity from the Indemnitee to the Indemnitor. The
Indemnitor's obligations to Indemnify shall be triggered by the mere assertion
of a Claim which is, either on its face or by reasonable inference from the
allegations, within the scope of any of the Indemnitor's obligations to
indemnify set forth in this Lease. It is not a condition to the Indemnitor's
obligation to Indemnify that it first be determined (judicially or otherwise)
that (i) the Claim is in fact within the scope of the obligation to Indemnify,
(ii) the Claim has merit, or (iii) the Indemnitor was negligent or otherwise at
fault in any respect. The obligations to defend and otherwise Indemnify are
intended to arise upon the mere assertion of the Claim and to continue through
final adjudication, settlement or other resolution of the Claim.

"Land" means that certain real property legally described on the attached
EXHIBIT "B".

 

EXHIBIT “A”

2040 Main Street   2   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

"Landlord" means only the owner or owners of the Property at the time in
question.

"Landlord Parties" means Master Lessor, Landlord and Property Manager and their
respective officers, directors, partners, shareholders, members and employees.

"Landlord Unreleased Casualty Claims" means all Claims arising from or relating
to any Casualty to any portion of the Property or any personal property of
Landlord located at the Project caused by (a) Tenant moving into or out of the
Premises or otherwise bringing into, receiving at, or removing from the Premises
any Alteration, trade fixture, equipment or other item or property of any type;
(b) any breach of Tenant's obligations under Article 5 of this Lease; or (c) the
gross negligence, willful misconduct or intentional misconduct of Tenant.
Landlord Unreleased Casualty Claims also include any deductible amount or other
uninsured loss resulting from any Casualty which is caused by Tenant but is not
included within (a)—(c) above, up to a maximum of twenty five thousand dollars
($25,000) (as may be increased for inflation during the Term) for any one
occurrence.

"Laws" means any law, regulation, rule, order, statute or ordinance of any
governmental or private entity in effect on or after the Effective Date and
applicable to the Project or the use or occupancy of the Project, including,
without limitation, Hazardous Materials Laws, Building Rules and Permitted
Encumbrances.

"Lease" means this Office Sublease Agreement, as the same may be amended or
modified after the Effective Date.

"Lease Year" means each consecutive twelve (12) month period during the Term,
commencing on the Commencement Date, except that if the Commencement Date is not
the first day of a calendar month, then the first Lease Year is a period
beginning on the Commencement Date and ending on the last day of the calendar
month in which the Commencement Date occurs plus the following twelve
(12) consecutive calendar months.

"Lienholder" means any mortgagee under a mortgage, beneficiary under a deed of
trust, or lessor under a master lease or ground lease, encumbering all or a
portion of the Project.

“Master Lease” has the meaning given to such term in Recital A to this Lease.

“Master Lessor” means 2040 Main, LLC, a Delaware limited liability company.

“Master Premises” has the meaning given to such term in Recital A to this Lease.

"Maximum Rate" means interest at a rate equal to the lesser of (a) eighteen
percent (18%) per annum, or (b) the maximum interest rate permitted by law.

"Mortgage" means any mortgage, deed of trust, security interest or other
security document of like nature that at any time may encumber all or any part
of the Property and any replacements, renewals, amendments, modifications,
extensions or refinancings thereof, and each advance (including future advances)
made under any such instrument.

"Net Rent" means all rental Landlord actually receives from any reletting of all
or any part of the Premises, less any indebtedness from Tenant to Landlord other
than Rent (which indebtedness is paid first to Landlord) and less the Re-entry
Costs (which costs are paid second to Landlord).

"Notices" means all notices, demands or requests that may be or are required to
be given, demanded or requested by either party to the other as provided in the
Lease.

"Operating Expenses" means all expenses Landlord incurs in connection with
maintaining, repairing and operating the Property, as determined by Landlord's
accountant in accordance with generally accepted accounting principles
consistently followed, including, but not limited to, the following: insurance
premiums and deductible amounts under any insurance policy; maintenance and
repair costs; steam, electricity, water, sewer, gas and other utility charges;
fuel; lighting; window washing; janitorial services; trash and rubbish removal;
property and parking association fees, dues and assessments and all payments
under any Permitted Encumbrance (except Mortgages) affecting the Property; wages
payable to persons at the level of manager and below whose duties are connected
with maintaining and operating the Property (but only for the portion of such
persons' time allocable to the Property), together with all payroll taxes,
unemployment insurance, vacation allowances and disability, pension, profit
sharing, hospitalization, retirement and other so-called "fringe benefits" paid
in connection with such persons (allocated in a manner consistent with such
persons' wages); amounts paid to contractors or subcontractors for work or
services performed in connection with maintaining and operating the Property;
all costs of uniforms, supplies and materials used in connection with
maintaining, repairing and operating the Property; any expense imposed upon
Landlord, its contractors or subcontractors pursuant to law or pursuant to any
collective bargaining agreement covering such employees; all services, supplies,
repairs, replacements or other expenses for maintaining and operating the
Property; costs of complying with Laws; reasonable management fees and the
reasonable costs (including rental) of maintaining a building or management
office in the Building; and such other expenses as may ordinarily be incurred in
connection with maintaining and operating an office complex similar to the
Property. The term "Operating Expenses" also includes expenses Landlord incurs
in connection with public sidewalks adjacent to the Property, any pedestrian
walkway system (either above or below ground) and any other public facility to
which Landlord or the Property is from time to time subject in connection with
operating the Property. The term "Operating Expenses" does not include the cost
of any capital improvement to the Property other than replacements required for
normal maintenance and repair; the cost of repairs, restoration or other work
occasioned by fire, windstorm or other insured casualty other than the amount of
any deductible under any insurance policy (regardless whether the deductible is
payable by Landlord in connection with a capital expenditure); expenses Landlord
incurs in connection with leasing or procuring tenants or renovating space for
new or existing tenants; legal expenses incident to Landlord's enforcement of
any lease; interest or principal payments on any mortgage or other indebtedness
of Landlord; or allowance or expense for depreciation or amortization.
Notwithstanding the foregoing, if Landlord installs equipment in, or makes
improvements or alterations to, the Property reasonably intended to reduce
energy, maintenance or other costs, to improve building security, to improve
life safety, to improve the Property operating efficiency or to comply with any
Laws, Landlord may include in Operating Expenses reasonable charges for interest
paid on the investment and reasonable charges for depreciation of the investment
so as to amortize the investment over the reasonable life of the equipment,
improvement or alteration on a straight line basis.

 

EXHIBIT “A”

2040 Main Street   3   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

"Parking Facility" means that certain parking facility described on Exhibit "F".

"Permitted Encumbrances" means all Mortgages, liens, easements, declarations,
encumbrances, covenants, conditions, reservations, restrictions and other
matters now or after the Effective Date affecting title to the Property.

"Premises" means that certain space situated in the Building shown and
designated on the Floor Plan and described in the Basic Terms.

"Project" means the Property and the Parking Facility.

"Property" means, collectively, the Land, Building and all other improvements on
the Land.

"Property Manager" means the property manager named in the Basic Terms or any
other agent Landlord may appoint from time to time to manage the Property.

"Property Taxes" means any general real property tax, improvement tax,
assessment, special assessment, reassessment, commercial rental tax, in lieu
tax, levy, charge, penalty or similar imposition imposed by any authority having
the direct or indirect power to tax, including but not limited to, (a) any city,
county, state or federal entity, (b) any school, agricultural, lighting,
drainage or other improvement or special assessment district, (c) any
governmental agency, or (d) any private entity having the authority to assess
the Property under any of the Permitted Encumbrances, together with all fees and
expenses incurred by Landlord in connection with the monitoring and payment of
Property Taxes (including the fees and expenses of any tax consultant retained
by Landlord to review the Property Taxes). The term "Property Taxes" includes
all charges or burdens of every kind and nature Landlord incurs in connection
with using, occupying, owning, operating, leasing or possessing the Property,
without particularizing by any known name and whether any of the foregoing are
general, special, ordinary, extraordinary, foreseen or unforeseen; any tax or
charge for fire protection, street lighting, streets, sidewalks, road
maintenance, refuse, sewer, water or other services provided to the Property.
The term "Property Taxes" does not include Landlord's state or federal income,
franchise, estate or inheritance taxes. If Landlord is entitled to pay, and
elects to pay, any of the above listed assessments or charges in installments
over a period of two or more calendar years, then only such installments of the
assessments or charges (including interest thereon) as are actually paid in a
calendar year will be included within the term "Property Taxes" for such
calendar year. Tenant and Landlord acknowledge that Proposition 13 was adopted
by the voters of the State of California in June 1978 and that assessments,
taxes, fees, levies, and charges may be imposed by government agencies for
services such as fire protection; street, sidewalk, and road maintenance;
conservation; refuse removal; and other government services formerly provided
without charge to property owners or occupants. In further recognition of the
decrease in the level and quality of government services and amenities as a
result of Proposition 13 (or as a result of any other restriction on real
property taxes whether by law or by choice of the applicable legislative or
assessing body), Property Taxes also include any government or private
assessments (or the Building's contribution toward a government or private
cost-sharing agreement) for the purpose of augmenting or improving the quality
of services and amenities normally provided by government agencies. Tenant and
Landlord intend that all new and increased assessments, taxes, fees, levies, and
charges and all similar assessments, taxes, fees, levies, and charges be
included within the definition of "Property Taxes" for purposes of this Lease.

"Re-entry Costs" means all costs and expenses Landlord incurs re-entering or
reletting all or any part of the Premises, including, without limitation, all
costs and expenses Landlord incurs (a) maintaining or preserving the Premises
after an Event of Default; (b) recovering possession of the Premises, recovering
persons and property from the Premises and storing such property (including
court costs and reasonable attorneys' fees); (c) reletting, renovating or
altering the Premises; and (d) real estate commissions, advertising expenses and
similar expenses paid or payable in connection with reletting all or any part of
the Premises. "Re-entry Costs" also includes the value of free rent and other
concessions Landlord gives in connection with re-entering or reletting all or
any part of the Premises.

"Rent" means, collectively, Basic Rent and Additional Rent.

"Rent Tax" means any tax or excise on rents, all other sums and charges required
to be paid by Tenant under this Lease, and gross receipts tax, transaction
privilege tax or other tax, however described, which is levied or assessed by
the United States of America, the state in which the Building is located or any
city, municipality or political subdivision thereof, against Landlord in respect
to the Basic Rent, Additional Rent or other charges payable under this Lease or
as a result of Landlord's receipt of such rents or other charges accruing under
this Lease.

"Security Deposit" means the security deposit to be provided to Landlord in the
amount set forth in the Basic Terms.

"State" means the State of California.

"Structural Alterations" means any Alterations involving the structural,
mechanical, electrical, plumbing, fire/life safety or heating, ventilating and
air conditioning systems of the Building.

"Substantial Completion" means either (a) the date a Certificate of Occupancy is
issued for the Premises, or (b) if a Certificate of Occupancy is not required,
the date Tenant is reasonably able to take occupancy of the Premises; provided
that if either (a) or (b) is delayed or prevented because of work Tenant is
responsible for performing in the Premises, "Substantial Completion" means the
date that all of Landlord's work which is necessary for either (a) or (b) to
occur has been performed and Landlord has made the Premises available to Tenant
for the performance of Tenant's work.

"Taking" means the exercise by a Condemning Authority of its power of eminent
domain on all or any part of the Property, either by accepting a deed in lieu of
condemnation or by any other manner.

 

EXHIBIT “A”

2040 Main Street   4   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

"Tenant" means the tenant identified in the Lease and such tenant's permitted
successors and assigns. In any provision relating to the conduct, acts or
omissions of "Tenant," the term "Tenant" includes the tenant identified in the
Lease and such tenant's agents, employees, contractors, invitees, successors,
assigns and others using the Premises or on the Project with Tenant's expressed
or implied permission.

"Tenant's Improvements" means the initial improvements to the Premises which are
designed and installed in accordance with the Basic Terms above.

"Tenant's Share of Excess Expenses" means the product obtained by multiplying
the amount of Excess Expenses for the period in question by the Tenant's Share
of Excess Expenses Percentage.

"Tenant's Share of Excess Expenses Percentage" means the percentage computed by
(a) dividing the rentable square footage of the Premises by the total rentable
square footage of the Building and (b) multiplying the quotient by 100.

"Term" means the initial term of this Lease specified in the Basic Terms and, if
applicable, any renewal term then in effect.

"Transfer" means an assignment, mortgage, pledge, transfer, sublease, license or
other encumbrance or conveyance (voluntarily, by operation of law or otherwise)
of this Lease or the Premises or any right, title or interest in or created by
this Lease or the Premises. The term "Transfer" also includes any assignment,
mortgage, pledge, transfer or other encumbering or disposal (voluntarily, by
operation of law or otherwise) of any ownership interest in Tenant or any
Guarantor that results or could result in a change of control of Tenant or any
Guarantor.

 

EXHIBIT “A”

2040 Main Street   5   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

EXHIBIT "B"

LEGAL DESCRIPTION OF THE LAND

THE LAND REFERRED TO HEREIN IS SITUATED IN THE STATE OF CALIFORNIA, COUNTY OF
ORANGE, AND IS DESCRIBED AS FOLLOWS:

PARCEL 1 OF LOT LINE ADJUSTMENT 40088-LL RECORDED SEPTEMBER 14, 1999 AS
INSTRUMENT NO. 199990660556 OF OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.

EXCEPTING FROM ALL OF PARCEL 7: ALL OIL, OIL RIGHTS, MINERAL RIGHTS, NATURAL GAS
RIGHTS, AND OTHER HYDROCARBONS BY WHATSOEVER NAME KNOWN THAT MAY BE WITHIN OR
UNDER THE PARCEL OF LAND HEREINABOVE DESCRIBED TOGETHER WITH THE PERPETUAL RIGHT
OF DRILLING, MINING, EXPLORING AND OPERATING THEREFOR AND STORING IN AND
REMOVING THE SAME FROM SAID LAND OR ANY OTHER LAND, INCLUDING THE RIGHT TO
WHIPSTOCK OR DIRECTIONALLY DRILL AND MINE FROM LANDS OTHER THAN HEREINABOVE
DESCRIBED, OIL OR GAS WELLS, TUNNELS AND SHAFTS INTO, THROUGH OR ACROSS THE
SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED AND TO BOTTOM SUCH WHIPSTOCK OR
DIRECTIONALLY DRILLED WELLS, TUNNELS AND SHAFTS UNDER AND BENEATH OR BEYOND THE
EXTERIOR LIMITS THEREOF, AND TO REDRILL, RETUNNEL, EQUIP, MAINTAIN, REPAIR,
DEEPEN AND OPERATE ANY SUCH WELLS OR MINES, WITHOUT HOWEVER, THE RIGHT TO DRILL,
MINE, STORE, EXPLORE AND OPERATE THROUGH THE SURFACE OR THE UPPER FIVE HUNDRED
(500) FEET OF THE SUBSURFACE OF THE LAND HEREINABOVE DESCRIBED AS RESERVED BY
IRVINE INDUSTRIAL COMPLEX, IN THE DEEDS RECORDED APRIL 15, 1971, IN BOOK 9606,
PAGE 441, AND RECORDED JANUARY 21, 1974 IN BOOK 11060, PAGE 213, BOTH OF
OFFICIAL RECORDS.

 

EXHIBIT “B”

2040 Main Street   1   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

EXHIBIT "C"

FLOOR PLAN

LOGO [g132901img_pg32.jpg]

EXHIBIT "D"

COMMENCEMENT DATE MEMORANDUM

THIS MEMORANDUM is made and entered into as of June     , 2007 by and between
Knobbe, Martens, Olson & Bear, LLP, a California limited liability partnership
("Landlord"), and ECC Capital Corporation, a Maryland corporation ("Tenant").

 

EXHIBIT “D”

2040 Main Street   1   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

RECITALS:

1. Landlord and Tenant are party to a certain Office Sublease Agreement dated as
of June _____, 2007 ("Lease"), relating to certain premises ("Premises") in the
building located at 2040 Main Street, Irvine, California ("Building").

2. Landlord and Tenant desire to confirm the Commencement Date (as such term is
defined in the Lease) and the date the initial Term of the Lease expires and the
notice date and expiration date of any extension of the Term provided to Tenant
under the Lease.

ACKNOWLEDGMENTS:

Pursuant to Section 1.2.3 of the Lease and in consideration of the facts set
forth in the Recitals, Landlord and Tenant acknowledge and agree as follows:

 

  1. All capitalized terms not otherwise defined in this Memorandum have the
meanings ascribed to them in the Lease.

 

  2. The Commencement Date under the Lease is June     , 2007.

 

  3. The initial Term of the Lease expires on December     , 2008, unless the
Lease is sooner terminated in accordance with the terms and conditions of the
Lease.

 

  4. Tenant must exercise its right to extend the Term, if at all, by notifying
Landlord no later than                 , 2008, subject to the conditions and
limitations set forth in the Lease.

 

  5. The extension of the Term would expire on June     , 2010.

Landlord and Tenant caused this Memorandum to be executed by their duly
authorized representatives as of the day and date first written above. This
Memorandum may be executed in counterparts, each of which is an original and all
of which constitute one instrument.

 

LANDLORD:

KNOBBE, MARTENS, OLSON & BEAR, LLP

a California limited liability partnership

By:

 

 

Name:

 

 

Its:

 

 

TENANT:

ECC CAPITAL CORPORATION,

a Maryland corporation

By:

 

 

Name:

 

 

Its:

 

 

 

EXHIBIT “A”

2040 Main Street   2   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

EXHIBIT "E"

BUILDING RULES

The following Building Rules apply to and govern Tenant's use of the Premises
and Project. Capitalized terms have the meanings given in the Lease, of which
these Building Rules are a part. Tenant is responsible for all Claims arising
from any violation of the Building Rules by Tenant.

 

1. No awning or other projection may be attached to the outside walls of the
Premises or Project. No curtains, blinds, shades or screens visible from the
exterior of the Premises may be attached to or hung in, or used in connection
with, any window or door of the Premises without the prior written consent of
Landlord, which shall not be unreasonably withheld. Such curtains, blinds,
shades, screens or other fixtures must be of a quality, type, design and color,
and attached in a manner, approved by Landlord in writing.

 

2. No sign, lettering, picture, notice or advertisement which is visible from
the exterior of the Premises or Project may be installed on or in the Premises
without Landlord's prior written consent which shall not be unreasonably
withheld, and then only in such manner, character and style as Landlord may have
approved in writing.

 

3. Tenant will not obstruct sidewalks, entrances, passages, corridors,
vestibules, halls, or stairways in and about the Project which are used in
common with other tenants. Tenant will not place objects against glass
partitions or doors or windows which would be unsightly from any of the
corridors of the Project or from the exterior of the Project and will promptly
remove any such objects upon notice from Landlord.

 

4. Tenant will not create or allow obnoxious or harmful fumes, odors, smoke or
other discharges which may be offensive to the other occupants of the Project or
neighboring properties, or otherwise create any nuisance.

 

5. The Premises shall not be used for cooking (as opposed to heating of food),
lodging, sleeping or for any immoral or illegal purpose.

 

6. Tenant will not make excessive noises, cause disturbances or vibrations or
use or operate any electrical or mechanical devices or other equipment that emit
excessive sound or other waves or disturbances or which may be offensive to the
other occupants of the Project, or that may unreasonably interfere with the
operation of any device, equipment, computer, video, radio, television
broadcasting or reception from or within the Project or elsewhere.

 

7. Machines and mechanical equipment belonging to Tenant, which cause noise or
vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building, shall be placed and maintained by Tenant, at Tenant's
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration.

 

8. No dog or other animal or bird is allowed in the Project, except for animals
assisting the disabled.

 

9. Tenant will not waste electricity, water or air conditioning and will
cooperate with Landlord to ensure the most effective operation of the Project's
heating, air conditioning, ventilation and utility systems. Tenant will not use
any method of heating or air conditioning (including without limitation fans or
space heaters) other than that supplied by Landlord or approved in writing.

 

10. Tenant assumes full responsibility for protecting its space from theft,
robbery and pilferage, which includes keeping valuable items locked up and doors
locked and other means of entry to the Premises closed and secured after
Business Hours and at other times the Premises is not in use.

 

11. No additional locks or similar devices shall be attached to any door or
window and no keys other than those provided by Landlord shall be made for any
door. If more than two keys for one lock are desired by the Tenant, Landlord
will provide the same upon payment by the Tenant. Upon termination of this Lease
or of Tenant's possession, Tenant will surrender all keys of the Premises and
shall explain to Landlord all combination locks on safes, cabinets and vaults.

 

12. Tenant will not bring into the Project flammables, such as gasoline,
kerosene, naphtha and benzine, or explosives or any other article of
intrinsically dangerous nature.

 

13. Tenant shall not bring any bicycles or other vehicles of any kind into or
through the main lobby of the Building, except for appropriate vehicles
necessary for assisting the disabled.

 

14. If any carpeting or other flooring is installed by Tenant using an adhesive,
such adhesive will be an odorless, releasable adhesive.

 

15. If Tenant requires telegraphic, telephonic, security alarm, satellite
dishes, antennae or similar services, Tenant shall first obtain Landlord's
written approval, which shall not be unreasonably withheld, and comply with
Landlord's instructions in their installation.

 

16. The water and wash closets, drinking fountains and other plumbing fixtures
will not be used for any purpose other than those for which they were
constructed, and no sweepings, rubbish, rags, coffee grounds or other substances
shall be thrown therein.

 

EXHIBIT “E”

2040 Main Street   1   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

17. Tenant will not overload any utilities serving the Premises.

 

18. All loading, unloading, receiving or delivery of goods, supplies, furniture
or other items will be made only through entryways provided for such purposes.
Deliveries during normal office hours shall be limited to normal office supplies
and other small items. No deliveries shall be made which impede or interfere
with other tenants or the operation of the Building. No equipment, materials,
furniture, packages, supplies, merchandise or other property will be received in
the Building or carried in the passenger elevators except between such hours and
in such elevators as may be designated by Landlord.

 

19. Tenant's initial move in and subsequent deliveries of heavy or bulky items,
such as furniture, safes and similar items shall be made only outside of
Business Hours and only in such manner as shall prescribed in writing by
Landlord. Landlord will in all cases have the right to specify the proper
position of any safe, equipment or other heavy article, which shall only be used
by Tenant in a manner which will not interfere with or cause damage to the
Premise or the Project, or to the other tenants or occupants of the Project.
Tenant will not overload the floors or structure of the Building.

 

20. Tenant will be responsible for all Claims arising from any damage to the
Project or the property of its employees or others and any injuries sustained by
any person whomsoever resulting from the delivery or moving of any articles by
or for Tenant.

 

21. Canvassing, soliciting, and peddling in or about the Project is prohibited
and Tenant will cooperate to prevent the same.

 

22. At all times (a) persons may enter the Building only in accordance with such
regulations as Landlord may provide, (b) persons entering or departing from the
Building may be questioned as to their business in the Building, and the right
is reserved to require the use of an identification card or other access device
or procedures and/or the registering of such persons as to the hour of entry and
departure, nature of visit, and other information deemed necessary for the
protection of the Building, and (c) all entries into and departures from the
Building shall be through one or more entrances as Landlord shall from time to
time designate. Landlord may elect not to enforce clauses (a), (b) and (c) above
during Business Hours, but reserves the right to do so at Landlord's discretion.

 

23. In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to limit or prevent access to the Project during the
continuance of the same by closing the doors or taking other appropriate steps.
Landlord will in no case be liable for damages for any error or other action
taken with regard to the admission to or exclusion from the Project of any
person at any time.

 

24. Smoking is not permitted, except in the smoking areas located outside of the
Building, if any, as designated and redesignated in writing from time to time by
Landlord, in its sole, absolute and arbitrary discretion, and Tenant will not
smoke anywhere within the Project including, without limitation, the Premises
and the sidewalks, entrances, passages, corridors, halls, elevators and
stairways of the Project, other than the smoking areas, if any, designated in
writing by Landlord. All smoking materials must be disposed of in ashtrays or
other appropriate receptacles provided for that purpose.

 

25. The Building directory will be provided exclusively for the display of the
name and location of tenants only and Landlord reserves the right to exclude any
other names therefrom and to limit the amount of space thereon dedicated to
Tenant.

 

26. Unless otherwise approved by Landlord in writing, all janitorial services
for the Project and the Premises shall be provided exclusively through Landlord,
and except with the written consent of Landlord, no person or persons other than
those approved by Landlord shall be employed by Tenant or permitted to enter the
Project for the purpose of performing janitorial services. Tenant shall not
cause any unnecessary labor by carelessness or indifference to the good order
and cleanliness of the Project.

 

27. Landlord reserves the right to exclude or expel from the Project any person
who, in Landlord's judgment, is intoxicated or under the influence of liquor or
drugs or who is in violation of any of the Building Rules or any Laws.

 

28. Tenant shall store all its trash and garbage in proper receptacles within
its Premises or in other facilities provided for such purpose by Landlord.
Tenant shall not place in any trash box or receptacle any material which cannot
be disposed of in the ordinary and customary manner of trash and garbage
disposal. All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord. Tenant will cooperate with any
recycling program at the Project.

 

29. Tenant will not use in the Premises or Common Area of the Project any hand
truck except those equipped with rubber tires and side guards or such other
material-handling equipment as Landlord may approve.

 

30. Tenant will not use the name of the Building or the Project in connection
with or in promoting or advertising the business of Tenant except as Tenant's
address.

 

31. Tenant will comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

EXHIBIT “E”

2040 Main Street   2   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

32. Tenant's requirements will be attended to only upon appropriate application
to Landlord's property management office for the Project by an authorized
individual.

 

33. Tenant will not park or permit parking in any areas designated by Landlord
for parking by visitors to the Project or for the exclusive use of tenants or
other occupants of the Project. Only passenger vehicles may be parked in the
parking areas.

 

34. Parking stickers or any other device or form of identification supplied by
Landlord as a condition of use of the parking facilities shall remain the
property of Landlord. Such parking identification device must be displayed as
requested and may not be mutilated or obstructed in any manner. Such devices are
not transferable and any device in the possession of an unauthorized holder will
be void. Landlord may charge a fee for parking stickers, cards or other parking
control devices supplied by Landlord.

 

35. No overnight or extended term parking or storage of vehicles is permitted.

 

36. Parking is prohibited (a) in areas not striped for parking; (b) in aisles;
(c) where "no parking" signs are posted; (d) on ramps; (e) in cross-hatched
areas; (f) in loading areas; and (g) in such other areas as may be designated by
Landlord.

 

37. All responsibility for damage, loss or theft to vehicles and the contents
thereof is assumed by the person parking their vehicle.

 

38. Tenant and/or each user of the parking area may be required to sign a
parking agreement, as a condition to parking, which agreement may provide for
the manner of payment of any parking charges and other matters not inconsistent
with this Lease and these Building Rules.

 

39. Landlord reserves the right to refuse parking identification devices and
parking rights to Tenant or any other person who fails to comply with the
Building Rules applicable to the parking areas. Any violation of such rule shall
subject the vehicle to removal, at such person's expense.

 

40. A third party may own, operate or control the parking areas, and such party
may enforce these Building Rules relating to parking. Tenant will obey any
additional rules and regulations governing parking which may be imposed by the
parking operator or any other person controlling the parking areas serving the
Project.

 

41. Tenant shall be responsible for the observance of all of the Building Rules
by Tenant (including, without limitation, all employees, agents, clients,
customers, invitees and guests).

 

42. Landlord may, from time to time, waive any one or more of these Building
Rules for the benefit of Tenant or any other tenant, but no such waiver by
Landlord shall be construed as a continuing waiver of such Building Rule(s) in
favor of Tenant or any other tenant, nor prevent Landlord from thereafter
enforcing any such Building Rule(s) against Tenant or any or all of the tenants
of the Project.

 

43. These Building Rules are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the other terms, covenants,
agreements and conditions of the Lease. In the event of any conflict between
these Building Rules and any express term or provision otherwise set forth in
the Lease, such other express term or provision shall be controlling.

 

EXHIBIT “E”

2040 Main Street   3   9/29/04 Office Lease Agreement    



--------------------------------------------------------------------------------

EXHIBIT "F"

DESCRIPTION OF PARKING FACILITY

LOGO [g13290img_pg37.jpg]

 

EXHIBIT “F”

2040 Main Street   1   9/29/04 Office Lease Agreement    